       Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 1 of 176   16
     J2C5mid1-corrected           corrected

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,                      New York, N.Y.

4                v.                                 18 Cr. 0036(JPO)

5    DAVID MIDDENDORF and JEFFREY
     WADA,
6
                      Defendants.
7
     ------------------------------x
8

9                                                   February 12, 2019
                                                    9:40 a.m.
10

11   Before:

12                            HON. J. PAUL OETKEN,

13                                                  District Judge
                                                    and a jury
14

15                                 APPEARANCES

16   GEOFFREY S. BERMAN
          United States Attorney for the
17        Southern District of New York
     BY: REBECCA G. MERMELSTEIN
18        AMANDA K. KRAMER
          JORDAN LANCASTER ESTES
19             Assistant United States Attorneys

20   PETRILLO KLEIN & BOXER LLP
          Attorneys for Defendant David Middendorf
21   BY: NELSON A. BOXER
          AMY R. LESTER
22        ALEXANDRA REBECCA CLARK
               - and -
23   BRUCH HANNA LLP
     BY: GREGORY S. BRUCH
24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 2 of 176   17
     J2C5mid1-corrected           corrected

1                            APPEARANCES CONTINUED

2    BROWN RUDNICK LLP
          Attorneys for Defendant Jeffrey Wada
3    BY: STEPHEN COOK
          JUSTIN S. WEDDLE
4         SELBIE JASON
               - and -
5    LATHAM & WATKINS
     BY: JASON MASASHI OHTA
6

7              - also present -

8    Lyeson Daniel, Postal Inspector
     Virginia Faughnan, Postal Inspector
9    Luke Urbanczyk, Government Paralegal
     Nathaniel Cooney, Government Paralegal
10   Kiezia Girard-Lawrence, Postal Inspector
     Stephanie O'Connor, Defendant Middendorf paralegal
11   Sarah Chojecki, Defendant Wada paralegal

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 3 of 176       18
     J2C5mid1-corrected           corrected

1              (Trial resumed; jury not present)

2              THE COURT:    Good morning, everyone.

3              Unfortunately, we are still missing one juror.             Two of

4    the jurors were about 10 minutes late and we are waiting for

5    the final juror.     Mr. Hampton had taken all their cell phones

6    so he just tried calling and she answered and she's in a taxi.

7    She said she woke up late and -- it is juror no. 36 -- I'm

8    sorry, not 36 -- well, she was 36 but 16, juror no. 16,

9    Ms. King.   She said she is in a cab 25 minutes away a minute

10   ago.   So, we can either wait, or not.

11             MS. MERMELSTEIN:      May we have a moment to confer, your

12   Honor?

13             THE COURT:    Sure.

14             (Counsel conferring)

15             MS. KRAMER:    Your Honor, we understand that defense

16   counsel wants to wait for the juror to arrive so we have no

17   objection to that.

18             THE COURT:    Okay.

19             MR. COOK:    Yes, your Honor.     We were here late, it is

20   the fist day.

21             THE COURT:    Yes.

22             MR. COOK:    We should give her the benefit of the

23   doubt.

24             THE COURT:    And you agree?

25             MR. BOXER:    We do.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 4 of 176    19
     J2C5mid1-corrected           corrected

1              THE COURT:    I think that makes sense.       I mean, I would

2    hate to give the other jurors the thought that they could do

3    the same thing.    So, we will keep you posted.        I think it might

4    be -- well, it will probably be 20 minutes or so.          So, does

5    anybody have anything they wanted to address in advance of

6    openings?

7              MR. BOXER:    No, your Honor.

8              MR. COOK:    No, your Honor.

9              MS. ESTES:    Your Honor, just one thing.

10             As your Honor knows, there was motion practice over

11   the weekend about whether the exhibit of the list on

12   Middendorf's phone, the notes function, is admissible.           I think

13   the parties agree that because Middendorf admitted that he kept

14   a list on the notes function that at least something about that

15   is going to come into evidence.       So, we are going to open on

16   that.   We are not going to open on when the list was created or

17   anything like that, just that in 2017 he wrote down the list on

18   a notes function.

19             THE COURT:    You expect that to come in through

20   testimony of a witness, that fact?

21             MS. ESTES:    Yes, your Honor.

22             THE COURT:    Okay.    That's fine.

23             All right.    We will be in recess for about 20 minutes

24   and we will let you know.       If you can stick around we will let

25   you know when the final juror arrives.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 5 of 176   20
     J2C5mid1-corrected           corrected

1              (recess)

2              THE COURT:    All the jurors are here now.       I understand

3    that there is an issue that the parties wanted to address but

4    if it can wait, we can bring in the jurors and start.

5              MR. COOK:    It was our issue, your Honor, and we can

6    wait.

7              THE COURT:    Okay.   All right.     Ready for the jury?

8              MS. KRAMER:    Yes, your Honor.

9              THE DEPUTY CLERK:     All rise.    Jury present.

10             (Continued on next page)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 6 of 176    21
     J2C5mid1-corrected           corrected

1              (Jury present)

2              THE COURT:    Please, be seated.

3              Good morning, ladies and gentlemen.

4              THE JURY:    Good morning.

5              THE COURT:    Ladies and gentlemen, now you have been

6    worn in as jurors in this case.       I want to tell you briefly

7    about your duties as jurors and give you some instructions.

8    After the trial after all of the evidence, I will give you

9    detailed instructions and those instructions will control your

10   deliberations.

11             At the end of the presentation of the evidence and my

12   final charge to you, it will be your duty to decide from the

13   evidence what the facts are and then apply the law to those

14   facts.   In doing so, you must follow the law as I give it to

15   you.   Remember, you are the sole judges of the facts.

16             You must not take anything I may say or do during the

17   trial as indicating what your verdict should be.          Do not be

18   influenced by my taking notes or typing something on my laptop.

19   What I write down may have nothing to do with this case or this

20   trial and you should not be concerned with it.

21             You, the jury, and I the Court, play different roles

22   in this proceeding.     My main duties are to rule on objections,

23   oversee the trial, and at the end of the trial, to instruct you

24   on the law that applies.      Your duty is to accept those

25   instructions of law and to apply them to the facts as you find


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 7 of 176     22
     J2C5mid1-corrected           corrected

1    them.

2              So, as members of the jury, you are the sole and

3    exclusive judges of the facts.       You pass on the evidence.       You

4    determine the credibility of the witnesses.         You resolve any

5    conflicts that there may be in the testimony.          You draw

6    whatever reasonable inferences that you decide to draw from the

7    facts as you find them, and you determine the weight of the

8    evidence.

9              To that end, do not conclude from any of my questions

10   or any of my rulings on objections or anything else that I say

11   or do during the trial that I have any view on the credibility

12   of witnesses, or how you should decide the case.          Any opinion I

13   might have regarding the facts is of no consequence.           It is

14   your duty, your sworn duty, and you have taken the oath, as

15   jurors, to determine the facts.

16             Now, just as I have my duties as a judge and you have

17   your duties as jurors, it will be the duty of each lawyer in

18   the case to object when the other side offers testimony or

19   other evidence that the attorney believes is not properly

20   admissible.    It will be my job to rule on those objections.

21   Therefore, why an objection was made or how I rule on it is not

22   your business, not your concern.       You should draw no inference

23   from the bare fact that an attorney objects to any evidence,

24   nor should you draw any inference from the fact that I might

25   sustain an objection or overrule an objection.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 8 of 176          23
     J2C5mid1-corrected           corrected

1               From time to time, the lawyers and I may hold

2    conferences at side bar out of your hearing.          Those conferences

3    involve procedural and other legal matters and none of the

4    events relating to those conferences should enter continue your

5    deliberations.

6               To be clear, the personality and conduct of counsel in

7    the courtroom are not at issue.       If you form any reactions of

8    any kind to any of the lawyers in the case, favorable or

9    unfavorable, whether you approve or disapprove of their

10   behavior as advocates, those reactions should not be part of

11   your deliberations.

12              Now, I have referred to the term "evidence" in this

13   case and that raises an important question that I want to

14   explain:    What is evidence?

15              Evidence consists of the sworn testimony of the

16   witnesses, the exhibits that are received in evidence, and the

17   stipulations of the parties, that is, agreements of the parties

18   about certain facts.     In determining the facts you must rely on

19   your own recollection of the evidence.

20              So, what is not evidence?      The following does not

21   count as evidence:

22              First, any testimony that I strike or exclude.            If I

23   say "that is stricken," that is not evidence and I will direct

24   you not to consider it as evidence.

25              Second, any exhibit that was not received in evidence.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 9 of 176      24
     J2C5mid1-corrected           corrected

1              Third, arguments by lawyers are not evidence and the

2    reason is simple.     Advocates -- lawyers -- are not witnesses.

3    The opening and closing arguments of each party explain how

4    they want you to analyze and think about the evidence which

5    consists of the testimony of witnesses and the documents and

6    exhibits that are entered into evidence.         What the lawyers will

7    say is intended to help you understand the evidence or the lack

8    of evidence when you deliberate to reach your verdict.           But,

9    only the witness' answers are to be considered evidence, not

10   the attorneys' questions.

11             Finally, any statement that I may make does not count

12   as evidence.

13             You will have an opportunity to observe the witnesses.

14   It will be your job to decide how believable or credible each

15   witness was in his or her testimony.        You are the sole judges

16   of the credibility of each witness and the importance of his or

17   her testimony.    It is for you, the jury, and you alone, not the

18   lawyers, not the witnesses, and not me as the Judge, to decide

19   the credibility of witnesses who testify and the weight that

20   their testimony deserves.

21             The ultimate question for you to decide in passing on

22   credibility is did the witness tell the truth before you in

23   this courtroom?

24             Now, this is a criminal case.        That means that the law

25   presumes each defendant to be innocent of all charges.           The


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 10 of 176   25
     J2C5mid1-corrected          corrected

1    government has the burden of proving each defendant's guilt

2    beyond a reasonable doubt.      The burden does not shift to the

3    defendants.    In other words, the defendants do not have to

4    prove their innocence.     They are presumed to be innocent of the

5    charges in the indictment.      Each defendant, therefore, begins

6    the trial with a clean slate.       This presumption of innocence

7    alone is sufficient to acquit each defendant unless you, as

8    jurors, are unanimously convinced beyond a reasonable doubt, of

9    that defendant's guilt after a careful and impartial

10   consideration of all of the evidence in the case.          It is

11   removed, if and only if you, as members of the jury, are

12   satisfied that the government has sustained its burden of

13   proving each particular defendant's guilt beyond a reasonable

14   doubt.

15             I also want to caution you about certain principles

16   governing your conduct as jurors.       First, and I highlighted

17   some of these last night before you went home.          First, you may

18   not talk to each other about the case or about anyone having to

19   do with the case until the end of the case when I send the jury

20   to the jury room to deliberate.       I will instruct you at that

21   time that you are then free to begin deliberating as a jury.

22   That's very important.     As the case is going on you are not to

23   talk about, oh, what I thought about that witness or that piece

24   of evidence.    It is only when all of the evidence is done that

25   the jury can deliberate.      You are welcome to talk to each other


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 11 of 176         26
     J2C5mid1-corrected          corrected

1    about your kids and the weather and whatever else you want but

2    not about this case or about the evidence as it is coming in.

3               Second, you may not talk with anyone else about this

4    case or with anyone who has anything to do with it, again,

5    until the trial has ended and you have been discharged as

6    jurors.    Anyone else includes members of your family and your

7    friends.    You may tell them that you are a juror in a criminal

8    case, but please do not tell them anything else about it until

9    after you have been discharged by me at the end of the trial.

10              Third, do not talk with anyone about the case, do not

11   let anyone talk to you about the case or about anyone having

12   anything to do with it.      If someone tries to speak to you about

13   the case during the trial, please, report it to me immediately

14   through Mr. Hampton or a court security officer.          This includes

15   lawyers and witnesses in the case.

16              So, if you happen to run into one of the lawyers or

17   witnesses in the hallway or in the elevator, please, do not

18   speak to them.    If they don't speak to you it doesn't mean

19   they're being rude, it is because I have told them not to speak

20   with anyone on the jury while the trial is going on.

21              Fourth, you may not do any research or investigation

22   about the case on your own.      Do not read any news stories or

23   articles about the case or anyone having to do with it.              You

24   may not use Google or the Internet or any other source to

25   research an aspect about the case or any of the people


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 12 of 176   27
     J2C5mid1-corrected          corrected

1    involved.

2              Also, do not go to visit any of the scenes that might

3    come up during the trial.      And this is important.      This is

4    because the case must be decided based on the evidence admitted

5    in this trial.    The parties have a right to that and it is your

6    duty to follow that instruction.

7              Also, please do not use any social media to discuss

8    the case or any of the people involved.        That means no Facebook

9    or Twitter or SnapChat or any social media sites having to do

10   with the case; or blogging about the case at all during the

11   trial.

12             The parties are entitled to have you personally render

13   a verdict on the case, in the case, based on your independent

14   evaluation of the evidence presented here in this courtroom in

15   this trial.    Speaking to others about the case, including your

16   family before you deliberate, or exposing yourself to things

17   outside the courtroom relating to the case, would compromise

18   your service and the fairness to the parties.

19             Finally, I am going to outline briefly the summary of

20   the stages of the trial for you.

21             In a few minutes each party will be able to make an

22   opening statement, though they are not required to.          An opening

23   statement is not evidence.      It is an outline by that party, by

24   their lawyer, intends to prove and it helps you follow the

25   evidence.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 13 of 176          28
     J2C5mid1                    Opening - Ms. Estes

1              Next, the government will present witnesses and the

2    defendants may cross-examine the witnesses.         The defendants are

3    not required to present any witnesses or evidence but they may,

4    if they wish.

5              After that, the attorneys will make their closing

6    arguments or summations to summarize or give you their

7    interpretation of the evidence.       As with opening statements,

8    the closing arguments are not evidence.        After the closing

9    arguments, I will give you instructions on the law and then you

10   will retire to deliberate on your verdict in the jury room.

11             Please do not make up your mind about what the verdict

12   should be until I have instructed you on the law at the end of

13   a case.   Keep an open mind until then and you have gone to the

14   jury room and you and your fellow jurors have had a chance to

15   discuss the evidence.     Keep an open mind.

16             The parties deserve and the law requires that you give

17   them an opportunity to be fully heard.        That concludes my

18   preliminary instructions and we are now prepared to have

19   opening statements by counsel for the parties.          We will begin

20   with the government.

21             Ms. Estes?

22             MS. ESTES:    Yes, your Honor.

23             Good morning.    This is a case about cheating and

24   corruption.    It is about high-level executives at KPMG, a major

25   accounting firm, conspired to steal secret information.              Now,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 14 of 176   29
     J2C5mid1                    Opening - Ms. Estes

1    why did they do it?     So they could cheat.      The KPMG executives

2    used that stolen information to cheat on inspections into the

3    quality of KPMG's work.      And these inspections were kind of

4    like tests, tests that were very important to KPMG.          Now, KPMG

5    had been failing these tests so something had to change but

6    instead of playing by the rules, they decided to game the

7    system.   Now, how did they do it?      By stealing and using

8    confidential information from the regulator who conducts the

9    inspections into KPMG's work.       The regulator is the Public

10   Company Accounting Oversight Board also known as the PCAOB.          I

11   will refer to it as the Oversight Board.

12             How did they get access to the information from the

13   Oversight Board?    From corrupt insiders at the Board who were

14   willing to betray their duty of trust and confidentiality and

15   leak the information to KPMG.

16             This man, David Middendorf, he was one of the KPMG

17   executives who carried out the cheating scheme.          He oversaw the

18   inspections group at KPMG so he was responsible for making sure

19   they were doing well on inspections and when they were doing

20   poorly, he was the one who had to turn things around.

21             This man, Jeffrey Wada, he was one of the corrupt

22   insiders at the Oversight Board.       Throughout the scheme he

23   worked at the Board, he stole confidential information, and he

24   passed it on to his criminal associates at KPMG.

25             So, Middendorf and Wada, they were two links in a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 15 of 176         30
     J2C5mid1                    Opening - Ms. Estes

1    chain of corruption and that's why we are here today, because

2    these two men engaged in a criminal conspiracy to steal

3    confidential information from the Oversight Board.          It was

4    cheating, plain and simple, and we are here to hold them

5    accountable for their crimes.

6              So, what will the evidence show?        Now, before I get

7    into the cheating scheme I want to talk about some important

8    background information you will learn during the trial.              You

9    will learn all about accounting firms like KPMG, how they do

10   their work and how they're regulated.

11             You will learn that KPMG is one of the nation's four

12   largest accounting firms and one of the biggest pieces of its

13   business is auditing public companies which are just companies

14   whose shares trade on the stock exchange, companies like Apple

15   or Coca-Cola.

16             Now, each year public companies have to file financial

17   statements publicly with the United States Securities and

18   Exchange Commission, an important government agency.          Now, why

19   do they have to do that?      So that the investing public can look

20   at the financial statements in deciding whether they want to

21   buy shares of stock in a company.

22             So, these financial statements, they give an important

23   picture of a public company's financial health.          Is it

24   profitable?    What are its assets?     What are its debts?      Should

25   I buy or should I sell?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 16 of 176    31
     J2C5mid1                    Opening - Ms. Estes

1              Now, because these financial statements are so

2    important, you can't just assume everything a company says in

3    them is correct.    So, during this trial you will learn that the

4    law requires that independent auditors go through the financial

5    statements, they examine them, they test them, and they

6    ultimately sign off on their accuracy.        They act as a watchdog.

7              Now, when the auditors go through the financial

8    statements, when they run through all the numbers, that's what

9    an audit is.    And then they certify that the statements are

10   accurate.   And that's important so that the public can rely on

11   those financial statements in deciding whether they want to buy

12   or sell shares of stock in a company.        So, the auditors, they

13   go through the financial statements but somebody has to make

14   sure the auditors are doing a good job and that's where the

15   Oversight Board -- the PCAOB -- comes in.

16             Now, you will learn that after a wave of accounting

17   scandals, Congress created the Oversight Board to make sure

18   auditors were doing a good job.       They, essentially, audit the

19   auditors.   They watch the watchmen.       So, as part of its

20   mission, each year the Oversight Board inspects each of the big

21   accounting firms like KPMG and, as part of that process, they

22   inspect individual audits that the firm performs.

23             So, as an example, if KPMG audited the financial

24   statements of IBM and the Oversight Board wanted to inspect

25   that audit, after the audit was complete and after all of the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 17 of 176    32
     J2C5mid1                    Opening - Ms. Estes

1    documentation was complete, the Oversight Board would go to

2    KPMG, they would ask to see the work on the audit, and they

3    would go through it to make sure that KPMG did a thorough and

4    high quality audit, to make sure the auditors used good

5    judgment and acted with integrity.

6              Now, you will learn that firms like KPMG audit the

7    financial statements of hundreds of companies a year so

8    naturally the Oversight Board can't go through each and every

9    one.   Instead, they pick a sample of audits each year to

10   inspect and for a firm like KPMG it is about 50.          After the

11   Oversight Board does inspections, they give grades to the firms

12   like KPMG.    Now, the list of that sample of audits they're

13   going to inspect, that is a valuable and important secret.

14   Because the Oversight Board only looks at a sample of audits

15   they don't tell the firms until just before the inspections

16   which audits they're going to inspect because if they did that,

17   the firms would just put more resources on those audits, they

18   would put more people on those audits, they would devote more

19   time to those audits and then the Oversight Board wouldn't get

20   a true view into overall audit quality at the firm.

21             So, think of it like a restaurant inspection by the

22   health department.     The element of surprise is important so

23   that the health inspectors get a true view of a restaurant's

24   food safety practices -- how clean the restaurant is, how fresh

25   the food is.    If a dirty restaurant knew when the health


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 18 of 176   33
     J2C5mid1                    Opening - Ms. Estes

1    department was coming, it would just make sure it was perfectly

2    clean that day, just like that; the bathroom would be spotless.

3              So, think about it.     You feel comfortable eating at a

4    restaurant with an A rating because you know it is clean on any

5    given day, not just on the day when it hurried to clean up

6    because it had inside information that health inspectors were

7    coming.

8              Now likewise, the Oversight Board doesn't tell the

9    firms which audits they are going to inspect until just before

10   the inspections so they administer these inspections kind of

11   like pop quizzes.     Only after the audit is over and after all

12   the audit documentation is complete do they tell the firm what

13   audits they are going to inspect.       That way the firm can't make

14   any changes to the audit procedures or to the work papers and

15   the Oversight Board gets a true view into overall audit quality

16   of the firm.

17             Now, after the oversight board does the inspections,

18   you will learn they issue a report detailing their findings and

19   that's where the United States Securities and Exchange

20   Commission -- the SEC -- comes in.

21             Now, you will learn the SEC is an important government

22   agency and it is responsible for making sure the public has

23   access to reliable financial information on publicly traded

24   companies.    Now, because auditors are those watch dogs that go

25   through the financial statements, the SEC also has the ability


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 19 of 176    34
     J2C5mid1                    Opening - Ms. Estes

1    to monitor auditors.     So, you will learn they can implement

2    rules and regulations to make sure audit quality is top notch.

3    They also have the ability to institute enforcement actions and

4    to level fines and penalties against auditors that aren't doing

5    a good job.

6              Now, those inspection reports from the Oversight

7    Board, you will learn that each of those reports goes to the

8    SEC and the SEC relies on those reports to do its job of

9    regulating auditors and protecting the public.

10             Now, with that background, I am going to return to the

11   cheating scheme.

12             You will learn that in the years leading up to the

13   scheme, KPMG was doing poorly on Oversight Board inspections.

14   The Board had found deficiency after deficiency in the quality

15   of KPMG's audits, particularly in certain audits involving

16   banks.   So, Middendorf and the other executives, they were

17   desperate to improve.     So, what did they do?      Well, they did

18   try to do better audit work.      They did.    But they didn't stop

19   there.   They wanted an edge, a secret edge, an end run around

20   the regulatory system that Congress put in place in the wake of

21   past accounting scandals and in looking for that edge they

22   crossed a line, a criminal line.       They engaged in a scheme to

23   steal confidential information and to use it to cheat.

24             So, how did the scheme begin?       Well, you will learn

25   that in 2015, Middendorf and other executives at KPMG began


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 20 of 176   35
     J2C5mid1                    Opening - Ms. Estes

1    recruiting individuals from the Oversight Board to come work at

2    KPMG.    Now, one of those individuals were a man named Brian

3    Sweet.    When Sweet was at the oversight board he worked on KPMG

4    inspections so they thought he could help turn inspection

5    results around.

6               Now, you will learn that before he left the Oversight

7    Board he took that secret inspection list, the list of

8    inspection targets, and he saved it to a personal hard drive.

9    He then walked out the door with it.        Now, when he got to KPMG,

10   Middendorf and the other executives started pumping him for

11   confidential inside board information so he gave them the

12   secret inspection list.      Now, at that point the audits were

13   over but the inspections had not been publicly announced so

14   they had more time to prepare for the inspections, they knew

15   the pop quiz was coming.      And, the information Sweet provided

16   even told them what the Oversight Board would focus on during

17   the inspections.

18              So, they had their first taste of that illegal edge.

19   Middendorf was happy and they wanted Sweet to keep the

20   information flowing.

21              Now, in 2016 it was even more important that they get

22   that information.     You will learn that that year members of the

23   SEC confronted KPMG leadership, including David Middendorf at a

24   meeting, about inspection results.       They said inspection

25   results had to get better, things had to change.          So, the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 21 of 176         36
     J2C5mid1                    Opening - Ms. Estes

1    pressure was on.    Now, that year the information was leaked by

2    Jeffrey Wada.    You will learn he was the one who leaked it and

3    he leaked it to Sweet's associate.       So, why did he do it?       He

4    was disgruntled.    He was unhappy that he had not been promoted

5    at the Oversight Board and he was hoping to eventually come

6    work at KPMG just like Brian Sweet.        So, he betrayed his duty

7    of trust and confidentiality to the Oversight Board because the

8    information he supplied, it wasn't his to take.          So, that year

9    he was the first link in the chain of corruption.          He gave it

10   to Sweet's associate who passed it on to Sweet, and Sweet

11   passed it on to his bosses David Middendorf, and a man named

12   Thomas Whittle, who was head of inspections at KPMG.          Once

13   again, they ate it up.

14             This year they had gotten the lists even earlier so

15   there were even more things they could do to exploit it.             You

16   will learn that when they got the list the audits were complete

17   but the audits were in a brief window after the completion of

18   the audits where they had time to document and explain their

19   work.   Now, that documentation is called the audit file or the

20   work papers.    It's the core work the Oversight Board

21   scrutinizes during these inspections.        It matters a lot.

22             So, Middendorf, Sweet, and the others, they came up

23   with a criminal plan, a way to use that inspection list

24   secretly.   They came up with an illicit program to take a

25   second pass at the audit documentation to improve it, to make


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 22 of 176      37
     J2C5mid1                    Opening - Ms. Estes

1    it better, all so they would do better on those Oversight Board

2    inspections.    And they didn't want anybody else at KPMG to know

3    about it because if other people found out, it could blow up

4    the whole cheating scheme so they disguised this review by

5    making it seem like it was part of a program already in place

6    at the firm.    It was a stealth review made to seem legitimate

7    to outsiders.

8              So Sweet and all the others, they went into the

9    documentation and they made as many changes as they could

10   without getting caught.      And that year, the cheating worked.

11   You will learn that KPMG did vastly better on certain parts of

12   the inspections than it had in years past.

13             So, what happened in 2017?       You will learn Wada leaked

14   the information again, again to Sweet's associate.          That year

15   he called the secret inspection targets his "grocery list."

16   That was his code name he used.       He was, again, the first link

17   in the chain that year and it was, again, passed all the way up

18   to Middendorf, and you will learn Middendorf was closely

19   tracking that information.      He wrote it down in the notes

20   function of his cell phone.

21             But that year Brian Sweet, he made a mistake.          He

22   didn't just share the information with his co-conspirators, he

23   also told a KPMG employee whose audit was on the list to be

24   inspected.    She knew she wasn't supposed to have the

25   information, she knew it was wrong, so she reported it to her


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 23 of 176     38
     J2C5mid1                    Opening - Ms. Estes

1    boss and then the scheme began to unravel.         You will learn that

2    KPMG ultimately came clean to the Oversight Board and to the

3    SEC and it was over, they had all gotten caught.

4              Now, for their involvement in the scheme, the

5    defendants have been charged with serious crimes.          They have

6    been charged with conspiring to defraud the Oversight Board and

7    actually committing that fraud, basically stealing confidential

8    information.    And they've been charged with conspiring to

9    defraud the SEC by interfering with functions it performs in

10   order to protect, in order to fulfill its mission of protecting

11   the investing public.     You see, as part of making sure that the

12   public has access to reliable financial information on publicly

13   traded companies they regulate auditors, the watchdogs, to make

14   sure they're doing a good job, and they rely on those

15   inspection reports to do that.

16             Now, the defendant's scheme, it was designed to

17   falsely inflate audit quality in the inspection reports making

18   them unreliable to the SEC and you will learn that interfered

19   with its job to regulate auditors and protect the public.

20             Now, how are we going to prove this to you?         First you

21   are going to see and hear the defendants' own words.          You will

22   see e-mails and text messages.       You will hear voice mails where

23   Jeffrey Wada lists the inspection targets where he called it

24   his grocery list.     You will see a text message with the same

25   language.   You will see e-mails where Middendorf and others


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 24 of 176   39
     J2C5mid1                    Opening - Ms. Estes

1    received the 2015 inspection list.       You will see discussions

2    about how sensitive the information is, how they need to be

3    discreet about it.     And those e-mails, they will make clear

4    that there was nothing legitimate about what they were doing.

5    They knew the list was secret, they knew they were not supposed

6    to have it, and they knew they were not allowed to use it.

7              Now, you will also see call records showing this

8    corrupt scheme in action.

9              (Continued on next page)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 25 of 176     40
     J2CYMIDT2                   Opening - Ms. Estes

1               MS. ESTES:   You will see the calls where the

2    information was shared and where they schemed about how to use

3    it.   You'll see the calls from Wada to Sweet's associate.

4    You'll see the calls from Sweet to Whittle and Middendorf.

5               And you'll also see those lists, the secret, highly

6    confidential lists.     You will see the list Middendorf received

7    in 2015.    You will hear about the list he received in 2017, and

8    you will see a copy of the list that Brian Sweet had in 2017

9    that he ultimately burned in his barbecue.

10              Now, that's right.    When the scheme started to

11   unravel, he didn't just hide the list.        He didn't throw it

12   away.   He burned it in his barbecue to cover up the crime.

13              Now you're also going to hear from witnesses.         You

14   will hear from a witness from the oversight board.          She will

15   tell you how valuable the inspection list is and how critical

16   it is that the auditing firms don't know ahead of time which

17   audits are going to be inspected.

18              You'll here from a witness from the SEC.        He will tell

19   you how the SEC relies on the reports to do its job of

20   regulating auditors and protecting the public.

21              You'll hear from the whistleblowers, the ones at KPMG

22   who reported the illicit scheme.       And you will hear from two

23   members of the criminal scheme, Brian Sweet and Tom Whittle.

24              Now, they will take you inside the conspiracy as only

25   an insider can.    They will tell you how it works, how they hid


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 26 of 176       41
     J2CYMIDT2                   Opening - Ms. Estes

1    it from others.    They know all the details because they were

2    part of it.

3              Now, Brian Sweet was the one who worked at the

4    oversight board and then came to work at KPMG.          He'll tell you

5    how he took the list in 2015, he'll tell you how Middendorf

6    pumped him for confidential information, and he'll tell you how

7    Jeffrey Wada was the one who leaked the list in 2016 and 2017.

8              Now, Tom Whittle -- he was the head of inspections at

9    KPMG.   He'll tell you how he, Middendorf, and Sweet put more

10   resources in the audits they knew were on the list because they

11   knew those would be inspected.

12             Now, ladies and gentlemen, make no mistake.         Tom

13   Whittle and Brian Sweet committed serious crimes.          They've

14   accepted responsibility and pled guilty.         Now, you'll learn

15   they're not testifying out of the goodness of their hearts but

16   in the hopes of receiving a reduced sentence.

17             So when you consider their testimony, look at it

18   closely and carefully.     Ask yourself whether it makes sense and

19   whether it's backed up by the other evidence -- the emails, the

20   text messages, the voicemails, the call records.

21             Now, at the end of this trial, you will have seen

22   overwhelming evidence of the defendants' guilt.          But between

23   now and then, I'd like to ask you to do three things:           First,

24   pay close attention to the evidence; second, follow

25   Judge Oetken's instructions on the law; and third, use your


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 27 of 176   42
     J2CYMIDT2                   Opening - Mr. Boxer

1    common sense, the same common sense you've used in your

2    everyday lives as New Yorkers.

3              If you do those three things, the defendants will get

4    a fair trial, the government will get a fair trial, and we are

5    confident you will return the only verdict consistent with the

6    evidence, that the defendants are guilty as charged.

7              THE COURT:    Thank you.

8              We'll now have the opening statement on behalf of

9    Mr. Middendorf.

10             Mr. Boxer.

11             MR. BOXER:    Thank you, your Honor.

12             THE COURT:    You can pull the mike closer if you'd

13   like.

14             MR. BOXER:    May it please the Court, counsel, members

15   of the jury.

16             Mr. Middendorf worked for 30 years at KPMG, his entire

17   professional career.     Most of that time he worked in the field

18   in Dallas, in Cincinnati, in Atlanta.        And he was eventually in

19   charge of audits for some of KPMG's most prestigious clients --

20   JC Penney, Macy's and Home Depot.

21             He was an auditor well-respected by his clients and by

22   his colleagues.    He even served on KPMG's board of directors

23   for five years.    And in 2014, he was promoted to be the

24   national managing partner for New York of audit quality and

25   professional practice.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 28 of 176    43
     J2CYMIDT2                   Opening - Mr. Boxer

1              After that, he commuted to New York from his home in

2    Atlanta where he lives with his wife and his three teenaged

3    daughters.    As the national managing partner, he helped put in

4    place many initiatives at KPMG to improve audit quality with

5    technical terms like accelerating audit execution, heightened

6    root cause analysis, and pre-inspection reviews.          In short,

7    Mr. Middendorf spent his entire career committed to the

8    profession of public accounting and to KPMG.

9              So how did he end up here.       Not because Mr. Middendorf

10   received any money or any financial benefit, not because he

11   backdated or falsified any audit work papers, not because he

12   did something because he was worried that KPMG might lose a

13   client, and not because he traded on any inside information in

14   the securities market or anything like that.

15             We're here because the government alleges that what

16   you may think was poor judgment or a bad decision or a mistake

17   was a federal crime.     Cheating is not a federal crime.

18   Mr. Middendorf did not have an intent to commit the crime

19   charged here which is fraud, period.        And because of that, the

20   government will not be able to prove Mr. Middendorf's guilt

21   beyond a reasonable doubt.

22             As you heard, the government's case focuses on three

23   events:   First, in May 2015, Mr. Middendorf received by email a

24   list of KPMG audits that the PCAOB was going to inspect later

25   that year.    He did not respond to the email, he did not forward


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 29 of 176   44
     J2CYMIDT2                   Opening - Mr. Boxer

1    the email, and he did not do anything with respect to the list

2    attached to the email.

3              Second, in March 2016, Mr. Middendorf authorized

4    assigning additional people to review the work papers of 11

5    audits that Mr. Sweet said the PCAOB was going to inspect later

6    that year or would likely inspect.

7              Why did he permit that?      Why did Mr. Middendorf do

8    that?   Because he didn't see any harm to the PCAOB or

9    otherwise; because the audit work was completed, KPMG's audit

10   opinions had been issued, and all that could be done under the

11   rules was to clean up the work papers to better explain what

12   the auditors did and to help show the work that had already

13   occurred.

14             It's like a restaurant, to use the government's

15   example, keeping their ordinary practice and earning their

16   grade and then the inspector comes and says, where is the

17   paperwork for what you did, who you employed, how often they

18   worked.

19             He permitted this to happen because it was just about

20   the paperwork.    And make no mistake.      You'll see it in their

21   own documents.    The PCAOB's view was that it did not give

22   inspection comments.     It did not give failing grades because of

23   poor documentation.     That's why he did it.

24             And third, in February 2017, when Mr. Sweet said he

25   had all of the audits that the PCAOB was going to inspect later


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 30 of 176     45
     J2CYMIDT2                   Opening - Mr. Boxer

1    that year, Mr. Middendorf reacted differently because at that

2    time, the audits were still open.       The opinions had not yet

3    been issued.    So Mr. Middendorf instructed that no additional

4    work or resources be added or be done until he conferred with

5    his boss which he did.

6              When he learned from one of his direct reports that

7    Mr. Sweet had already been reaching out to engagement partners

8    whose audits were on the list, he was furious.          And he

9    instructed Mr. Sweet to stop.

10             A week later, Mr. Middendorf and his boss, Scott

11   Marcello, reported what occurred to the head of compliance.

12   And right after that, KPMG began an investigation.

13             Mr. Middendorf first spoke with an inside lawyer for

14   KPMG and then, on three additional occasions, spoke with their

15   outside lawyers.    He shared the important details of what I

16   just told you about and even acknowledged that in 2016, if he

17   could, he would have done it differently.         He didn't sound like

18   someone who had gotten caught committing a crime or thought

19   they committed a crime.

20             Those are the three events, and you heard about it

21   from me, and you heard about it from the government.          What this

22   trial and what this case is all about is perspective.            You must

23   consider the evidence and the lack of evidence and judge

24   Mr. Middendorf's intent.      That's your role.     To do that, to

25   judge his intent, you need perspective.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 31 of 176     46
     J2CYMIDT2                   Opening - Mr. Boxer

1              You will hear a lot of testimony and see a lot of

2    documents about what occurred on just a few days in 2015, 2016,

3    and 2017.   To fairly judge Mr. Middendorf's intent, you must

4    zoom your perspective out from those three short periods of

5    time to make sure you examine all of the facts and

6    circumstances that informed Mr. Middendorf's intent.

7              What do I mean by that.      Let me give you a few

8    examples.   Take notice of all of Mr. Middendorf's duties and

9    responsibilities.     After he became the managing partner for

10   audit quality professional practice in New York, he had almost

11   200 people reporting to him.      Inspections were certainly a very

12   important area to Mr. Middendorf, but they were not the only

13   area that he worked on and the only thing that was important to

14   him.

15             Also -- and this is of critical importance.         Consider

16   Mr. Middendorf's experience with the PCAOB and KPMG's

17   relationship with the PCAOB.      I say this is critical because it

18   informs Mr. Middendorf's intent and actions.

19             You will hear during the trial that KPMG had an uneasy

20   relationship with the PCAOB.      Some of that was natural, tension

21   between a regulator and the regulated entity.         But some of it

22   was specific to KPMG.

23             KPMG, for example, disagreed with some of the PCAOB

24   comments in their inspections.       And when they challenged too

25   many, they were lectured by the PCAOB that they complained too


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 32 of 176   47
     J2CYMIDT2                   Opening - Mr. Boxer

1    much.

2              When he became national managing partner,

3    Mr. Middendorf wanted to improve KPMG's relationship with the

4    PCAOB.   So unlike his predecessor, he attended the monthly

5    meetings KPMG had with senior officials at the PCAOB.

6              And at these meetings, Mr. Middendorf and others from

7    KPMG laid out the work it was doing to improve audit quality,

8    all the initiatives and all the people and all the money KPMG

9    was devoting to improve audit quality.        And at these meetings,

10   the PCAOB often complained about how this was not enough.

11             KPMG tried to show the PCAOB that it was doing its

12   best to improve audit quality, but sometimes it seemed like the

13   PCAOB only focused on the shortcomings and did not give KPMG

14   credit for what it was trying to do.

15             In fact, you will learn during the trial that even one

16   of the PCAOB board members felt that the PCAOB too often played

17   a game of gotcha instead of acting to improve audit quality,

18   the PCAOB's stated mission.      All of this is perspective we ask

19   you to bring to your assessment of Mr. Middendorf's intent.

20             Also consider the big picture with regard to the SEC.

21   You'll learn during the trial that Mr. Middendorf spoke with

22   the SEC about auditing issues that applied generally, not about

23   specific comments and particular inspection reports.

24             For example, he met with the PCAOB about a technical

25   accounting issue, about how much money banks needed to set


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 33 of 176   48
     J2CYMIDT2                   Opening - Mr. Boxer

1    aside as a reserve or an allowance in case loans were not paid

2    back.

3              The SEC was mostly focused on the companies which

4    you'll hear are called the issuers who were KPMG's clients.

5    And as far as Mr. Middendorf's intent, which is where your

6    focus needs to be, he had no reason to think for example, in

7    2016, that a review of the papers in the file after the audits

8    were over and after the audit opinions were issued would

9    somehow impede or defeat a function of the SEC.

10             When you consider what Mr. Middendorf did and did not

11   do on the few days at issue and when you take the time to look

12   at the full perspective, you will conclude that the government

13   has not proven beyond a reasonable doubt that Mr. Middendorf

14   intended to defraud the SEC or the PCAOB.

15             Let me take a brief moment to introduce

16   Mr. Middendorf.

17             Dave, please stand.

18             And seated with us at counsel table are Alex Clark,

19   Amy Lester, and Greg Bruch.      And I know I speak for each of

20   them when I tell you it is our privilege to represent

21   Mr. Middendorf.

22             During the trial, I encourage you to pay attention to

23   not just what is said but also who says it.         Take Brian Sweet,

24   for example.    He comes to KPMG highly regarded.        You'll see he

25   knows the auditing rules inside and out.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 34 of 176       49
     J2CYMIDT2                   Opening - Mr. Boxer

1               But it turns out there is another side to Mr. Sweet

2    which Mr. Middendorf and KPMG were unaware of at the time he

3    was hired.    He self-promotes his importance; he makes

4    inspection predictions and receives lists of inspections that

5    nobody asks him for, including Mr. Middendorf; and he lies.              He

6    lies big time.

7               You'll see in the emails it is Mr. Sweet who's doing

8    the pumping, not Mr. Middendorf, promoting the access he has,

9    the information he has, the lunches he went to, and the inside

10   information he has.     It was not Mr. Middendorf asking him to do

11   that.

12              Is Brian Sweet someone you can rely on to find beyond

13   a reasonable doubt that Mr. Middendorf committed fraud?              I

14   think you will conclude that you cannot.

15              Also think carefully about the witnesses from the

16   PCAOB.    I'm not suggesting that they will lie.        I certainly

17   expect that they will not.      But there is no getting around the

18   fact that this case has put a spotlight on the PCAOB and its

19   employees.    You should be on the lookout as to whether any

20   witness displays a bias or exaggerates in a way that's unfair

21   to Mr. Middendorf.

22              We ask only that you give Mr. Middendorf a fair

23   hearing, fair consideration.      And we are confident that you

24   will.    And after a fair assessment of all of the facts,

25   including the full picture of Mr. Middendorf's relationships at


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 35 of 176   50
     J2CYMIDT2                   Opening - Mr. Cook

1    KPMG and his experiences with the SEC and the PCAOB, we are

2    confident that you will conclude that he is not guilty of the

3    crimes with which he's been charged.        Thank you.

4              THE COURT:    Thank you.

5              Ladies and gentlemen, you will now hear the opening

6    statement on behalf of Mr. Wada.

7              Mr. Cook.

8              MR. COOK:    Almost exactly two years ago, the PCAOB had

9    a problem.    One of the largest, most well-respected accounting

10   firms in the world, one of the so-called "Big 4," KPMG was

11   receiving confidential information from not just one source but

12   from several sources, former and current PCAOB employees.

13             And among the information that those current and

14   former PCAOB employees conveyed to KPMG was the 2016 and 2017

15   inspection lists that you've heard about, information that KPMG

16   should not have had.

17             The problem for the PCAOB though -- and it would

18   become a problem for the government shortly afterwards -- was

19   that there was so much information flowing from within PCAOB

20   into KPMG from so many different sources.

21             And it wasn't just the sources.        KPMG was actively

22   recruiting PCAOB employees from their inspection division,

23   offering them massive salary increases if they would quit their

24   jobs and join KPMG.

25             Of course, when people do that, they bring with them


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 36 of 176    51
     J2CYMIDT2                   Opening - Mr. Cook

1    the information in their head, the information that they learn,

2    sometimes from years of work at the PCAOB.         But in some cases,

3    as you'll hear, and not just in the case of Brian Sweet, they

4    download PCAOB information on personal hard drives, they carry

5    it with them out the door, and then brought it with them to

6    KPMG.

7              You may have heard the term "revolving door" applied

8    to people who leave work for a regulator or government agency

9    and go into private practice to make more money.          Sometimes

10   they go back again and get more experience, and then they go

11   back again to private practice to make more money.          It happens

12   all the time.    It's not uncommon.

13             These people -- when they do that, they develop

14   relationships.    They become friends with the people that they

15   are working with.     They go to lunches.     They go to conferences

16   together.   They get to know each other.       They work together.

17             Sometimes when they get together, they talk shop.

18   They talk about their jobs.      In some cases, they talk too much.

19   Brian Sweet is an example of that.       Brian Sweet took it to a

20   whole other level.

21             Brian Sweet vacuumed up every last bit of confidential

22   PCAOB information he could get, whether he downloaded it to a

23   personal hard dive, whether he brought it with him in his head,

24   or whether he recruited sources among current and former PCAOB

25   employees, he looked for every opportunity to collect


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 37 of 176   52
     J2CYMIDT2                   Opening - Mr. Cook

1    information, and then he would dole it out to KPMG in order to

2    advance his own career.      You will see that evidence in this

3    trial.

4              For example, KPMG, as part of their efforts to better

5    prepare for PCAOB inspections, hired a data analytics firm

6    called Palantir Technologies.       That company takes vast

7    quantities of data, processes it, and spits out predictions

8    used by firms like the CIA and the FBI to process huge amounts

9    of information.

10             KPMG hired them to try and predict who the PCAOB was

11   going to inspect, but it doesn't work if you don't feed raw

12   information into the machine.       So who better to do that than

13   Brian Sweet.

14             Mr. Sweet was more than happy to sit down with the

15   representatives of Palantir and provide a complete data

16   download of everything he knew about how the PCAOB selects

17   their inspection targets.

18             So the evidence, ladies and gentlemen, will show that

19   Brian Sweet was willing to give it all up, and not just that.

20   He got other people to do the same thing, other people

21   including a woman named Cynthia Holder who you will hear much

22   about during the trial.

23             As I said, the problem that the PCAOB had was not just

24   that there was one leak but there were many leaks.          When I

25   mentioned this would become a problem for the government, this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 38 of 176      53
     J2CYMIDT2                   Opening - Mr. Cook

1    is how.

2              When the government became aware of the leaking and

3    when they decided to focus on a particular form of confidential

4    information to prosecute, they had to figure out who the source

5    was of that particular piece of information from amongst all

6    the sources that were leaking data.

7              So here's where the evidence is going to get

8    interesting because the government has chosen, identified, Jeff

9    Wada as the source of the confidential information that they've

10   chosen to focus on, the 2016 and 2017 inspections.

11             So they have to prove to you beyond a reasonable doubt

12   that from amongst all the sources of confidential information

13   leaking out of the PCAOB, that Jeff Wada was the source of that

14   information.    So how are they going to do that.

15             You got a little bit of a preview.        They're going to

16   show you text messages, emails, a couple of voicemail messages,

17   and they're going to show you a lot of phone records.           The

18   problem with all of that evidence -- and I urge you to pay

19   close attention to it -- is you will not find a single

20   reference to the 2016 or 2017 inspections, not one.

21             It's a huge hole in their case; right?         They've got to

22   show that Mr. Wada was the source of this information.           They

23   have all these records, but there is no context for them

24   because there is no recordings of these phone calls.          The text

25   messages and the emails don't say anything about confidential


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 39 of 176    54
     J2CYMIDT2                   Opening - Mr. Cook

1    information.    So how are they going to fill that hole.

2              In a couple of days, you're going to hear how they're

3    going to attempt to do that, and that's going to be with the

4    testimony of Brian Sweet.      So Brian Sweet is essentially going

5    to tell you that Cynthia Holder told him that Jeff Wada told

6    her the names on these inspection lists.

7              The government is going to use Brian Sweet as a

8    narrator to a silent movie, silent because what he's attempting

9    to narrate are records that don't contain any information about

10   conversations that he was never a party to.

11             But they're going to use him to try and sew them all

12   together to try to create a link to Mr. Wada.         So you're going

13   to see in Mr. Sweet's testimony an attempt to fill this gap in

14   their case.

15             Here's what else you're going to hear about Mr. Sweet,

16   and I'll make a prediction.      You're going to hear it from the

17   government themselves.     I won't even have to ask Mr. Sweet

18   about anything of this.

19             You'll hear about his fondness for lying.         He loves to

20   lie.   It's not going to be an issue.       He'll admit it.     He lies

21   to his coworkers.     He lies to his former employers.       He lied to

22   the KPMG lawyers that he met with about this case.

23             He lied to the federal agents investigating this case,

24   and he lied to these prosecutors, all of them, repeatedly, over

25   and over again.    And they believed him.      You're going to hear


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 40 of 176   55
     J2CYMIDT2                   Opening - Mr. Cook

1    about all of that.

2              You're also going to hear about Brian Sweet's crimes.

3    When I say "crimes," I'm not just talking about the crimes that

4    he was required to plead guilty to as part of the deal the

5    government gave him.     You're going to hear that as part of that

6    deal, he had to confess to some of his other crimes, other

7    felonies.   You're going to hear about those.

8              Then you're going to hear that after weeks and

9    sometimes months of lying to these prosecutors and the agents

10   responsible for this case, that when he was about to be found

11   out not by the agents but by defense counsel about other

12   felonies he had committed, then he had to fess up to those too.

13             Crime after crime after crime, lie after lie after

14   lie -- you're going to hear about all of that, and I predict

15   much of it will be during the government's own examination of

16   their lead cooperator.     If they don't, we'll ask him.

17             As the Judge said, you are the judges of the facts.

18   You determine the credibility of the witnesses.          You will

19   decide whether you can rely on Brian Sweet's testimony beyond a

20   reasonable doubt.

21             I'm confident that once you hear the evidence, you

22   hear his testimony, you see all these records in front of you,

23   that you will conclude that the government has failed to meet

24   its burden of proving beyond a reasonable doubt that Jeff Wada

25   was the source of that confidential information.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 41 of 176      56
     J2CYMIDT2                   Opening - Mr. Cook

1               Ladies and gentlemen, that is only part of the problem

2    with the government's case.      But let me just pause there for a

3    minute.    We had a very long day yesterday.       I know that we were

4    introduced briefly to you.      I want to do that again now.

5               My name is Steve Cook, and together with my

6    colleagues, Justin Weddle, Jason Ohta, and Selbie Jason, we

7    have the privilege of representing Mr. Wada.

8               Mr. Wada was born and raised in California, went to

9    high school outside of Los Angeles, and college at UCLA where

10   he graduated in 1997 with a degree in economics.          He went on to

11   work for a large public accounting firm, not KPMG, where he

12   became a certified public accountant working here in New York

13   and also in Los Angeles.      He joined the PCAOB in February 2005.

14   And in 2012, he was promoted to the position of inspections

15   leader.

16              Mr. Wada is married to Marion Wada.       You may see her

17   name in some of the phone records today.         Marion and Jeff have

18   two young children.     I want to tell you a little bit about his

19   personality.    I'm doing it not to embarrass him, but you'll get

20   a flavor of that during this trial.

21              Jeff can be a bit rough around the edges.        He's very

22   vocal in his opinion, and he can use colorful and sometimes

23   crude language when he's talking to people he considers his

24   friends.    You may see some of that in his emails and text

25   messages.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 42 of 176     57
     J2CYMIDT2                   Opening - Mr. Cook

1              You'll also hear that he was quite vocal about him

2    being upset that he got passed over for a promotion at the

3    PCAOB, and he expressed that frustration again to his friends

4    in his own uniquely colorful way.

5              Why am I telling you this?       I'm telling you this

6    because Mr. Wada's personality is not on trial here.          It is not

7    evidence of whether he committed a fraud.         But that does lead

8    us to the other problem with the government's case.          And before

9    I start this, before I talk about that, I need to make one

10   thing clear.

11             You don't even get to this problem unless you first

12   conclude that Mr. Wada was actually the source of this

13   information.    And as I've said before, I submit that the

14   government will not be able to prove that.

15             But for the sake of our conversation, let's just

16   assume a fanciful hypothetical that they were able to prove

17   that Mr. Wada was the source of the 2016 and 2017 inspection

18   lists.

19             A big part of this case -- you heard some of this

20   already -- is about the difference between a wrong, doing

21   something that's wrong, and committing a crime, doing something

22   that might be unethical or even immoral and a crime.

23             And you may be thinking to yourself, what's the

24   difference.    There isn't a difference.      And in many cases, you

25   would be absolutely right.      Many things that are both unethical


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 43 of 176       58
     J2CYMIDT2                   Opening - Mr. Cook

1    and immoral and wrong are also crimes, but why are they crimes?

2    They are crimes because Congress, who are our elected

3    representatives, have chosen to criminalize that particular

4    conduct.

5               Now, I'm not saying that doing something wrong or

6    immoral or unethical is okay.       I'm not saying it shouldn't even

7    be punished.    What I'm saying is this is a federal criminal

8    trial.   Mr. Wada is charged with violating federal law.             He is

9    not charged with doing something unethical or immoral because

10   that on its own is not a crime.

11              For example, if the government were able to prove that

12   Mr. Wada was the source of these inspection lists, he would

13   have violated the PCAOB's policies and procedures, specifically

14   ethics code number 9.

15              Does that make his conduct criminal?       Does that mean

16   that he committed fraud on its own?        No.   It does not.    The

17   government is required to prove more than there was a workplace

18   violation, more than he did something wrong or unethical or

19   immoral.

20              And it is not your job as jurors, as the Court will

21   explain, to decide whether somebody should lose their job, lose

22   their license, be punished in some other way.         Your job is to

23   decide whether the government has proven the elements of these

24   crimes beyond a reasonable doubt.

25              So what do they have to prove in order to prove fraud,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 44 of 176       59
     J2CYMIDT2                   Opening - Mr. Cook

1    because that's what they've charged Mr. Wada with.          The

2    government must prove beyond a reasonable doubt that Jeff Wada

3    had the specific intent in his mind at the time he supposedly

4    gave this information over to defraud the Securities and

5    Exchange Commission and to defraud the PCAOB.

6               They have to prove what his intent was, what he meant

7    when he did it.    And I urge you to pay close attention to the

8    evidence.    I submit you will not see a shred of evidence that

9    Mr. Wada gave even a passing thought to the SEC, much less that

10   he joined a conspiracy to deliver confidential information with

11   the specific intent in his mind to defraud that agency.              I

12   submit you will see no evidence of that.         But look for it.

13              Similarly, you will see no evidence that anything

14   Mr. Wada did, that when he did it, he had the specific intent

15   to defraud the PCAOB.     Look for that.     I submit you will not be

16   able to find it.    And in a fraud case like this, that, ladies

17   and gentlemen, is what reasonable doubt looks like.

18              A couple of comments concerning the two conspiracy

19   charges, conspiracy to defraud the SEC and conspiracy to

20   defraud the PCAOB.     Look for any evidence, any evidence at all,

21   that Mr. Wada joined a conspiracy with a group of conspirators

22   that include people that he's never met and never had any

23   communication with in order to engage, embark upon, a fraud of

24   the SEC.    Look for that.    I submit you will not find it.

25              Look for any evidence that Jeff Wada joined a group of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 45 of 176      60
     J2CYMIDT2                   Opening - Mr. Cook

1    mostly strangers with the specific intent to commit a felony to

2    defraud the PCAOB because that's what they've charged.           I

3    submit you will not find any evidence of that.

4              Just a couple of final thoughts before we get started

5    with this trial.    You've already heard the phrase "presumption

6    of innocence" many times.      You've heard the phrase "beyond a

7    reasonable doubt" many times already.        Every day of this trial,

8    Jeff Wada, as he sits here now -- he is an innocent man.             Every

9    single day that he comes and you see him in this courtroom, he

10   remains an innocent man.

11             When the parties rest their case and they begin their

12   closing arguments, he will and must in your mind remain an

13   innocent man because that's what the law requires.

14             And he remains an innocent man up until the time you

15   enter your deliberations.      And only then can you and should you

16   begin your deliberations and begin your evaluation of the

17   government's evidence.     But up until that point, he must remain

18   in your mind an innocent man.

19             And I know that that is not a way we're used to

20   thinking about things.     We go about our daily lives.       We make

21   decisions every day.     We interact with people on the street.

22   We make judgments.

23             We don't use a reasonable standard, and we don't

24   always presume people to be innocent until they're proven

25   otherwise to us.    It's just not part of the way we function.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 46 of 176      61
     J2CYMIDT2                   Opening - Mr. Cook

1               But this is a criminal prosecution in federal court.

2    This is not ordinary life.      This is different.      So you have to

3    adjust your mindset to this reality.        And the reality requires

4    us, the law -- the Constitution requires us to presume that

5    he's innocent until they meet their burden beyond a reasonable

6    doubt.   There will be a time for judgment, but that time is not

7    until the end of this case.

8               On behalf of Mr. Wada, I want to thank you for your

9    service.    We all know jury service isn't easy.        We know you

10   have busy lives, jobs, families.       We heard a lot about it

11   yesterday.    We recognize the sacrifice that you're making.

12              Please remember that your service on this jury will be

13   one of the most important things you will ever do.          Certainly

14   for Mr. Wada, these are the most important weeks of his life.

15   So we thank you for your willingness to serve and for your

16   careful and impartial consideration of the case.

17              THE COURT:   Thank you.

18              Ladies and gentlemen, you've now heard the opening

19   statements of the lawyers on behalf of each of the parties.           I

20   want to say a couple things about going forward.          We'll now

21   begin the evidence in the case consisting of witnesses and

22   documents that will be received in evidence.

23              We've handed out notebooks for you, and I want to say

24   a couple things about the notebooks.        Those are for yourselves.

25   Each juror may choose to take notes.        Some people find it


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 47 of 176          62
     J2CYMIDT2                   Opening - Mr. Cook

1    helpful.

2               You're not required to take notes, and I'm going to

3    ask that you not show your notes to each other or to anyone

4    else.    You'll be leaving your notes every day -- if you do take

5    them, you'll be leaving your pads on your chairs.          You will not

6    be taking them home or anywhere else.

7               And only when the jury begins deliberating will you be

8    allowed to take any notes you might have taken back to the jury

9    room.    After the trial, we'll destroy the notes.        You won't be

10   taking them anywhere else.

11              I'm going to ask you not to show them to each other.

12   They're just for your own aid and recollection if you choose to

13   take notes.    The fact that one person takes notes does not mean

14   that that person is entitled to any greater consideration than

15   anybody else.

16              Every juror is treated equally in terms of their

17   views.    You might not take notes; you might take notes.            It's

18   up to you.    If you have any difference in your recollection

19   between what happened, it's your recollection that controls,

20   not any particular person's notes, your recollection of the

21   actual testimony.

22              As I'll explain later in the trial, if you do need

23   testimony read back when you are deliberating, I will be able

24   to do that.    You'll also have the exhibits that are received in

25   evidence back in the jury room with you.         So don't feel like


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 48 of 176      63
     J2CYMIDT2                   Opening - Mr. Cook

1    you have to copy everything down.

2              Before we begin with the first witness, does anybody

3    need a break?     Should we take a ten-minute break?       Do you all

4    need a bathroom break?     Ten minutes?

5              Okay.    We'll take a ten-minute break.       Then we'll

6    begin with the first witness.

7              (Continued on next page)

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 49 of 176   64
     J2CYMIDT2                   Opening - Mr. Cook

1              (In open court; jury not present)

2              THE COURT:    You may be seated.

3              The government's first witness will be?

4              MS. KRAMER:    Wesley Bricker, your Honor.

5              Shall I put him on the stand before the jury comes

6    back in, or would you like him to remain inside the courtroom

7    until the jury is seated?

8              THE COURT:    I'm fine with putting him on the stand.

9    Do you have a preference either way?

10             MS. KRAMER:    I think I'll put him on the stand so

11   we're not waiting for him to make the long walk from the door.

12             THE COURT:    Sounds good.

13             MS. KRAMER:    Thank you, your Honor.

14             THE COURT:    Thanks.

15             (Recess)

16             (Continued on next page)

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 50 of 176    65
     J2C5mid3                    Bricker - direct

1               (Jury present)

2               THE COURT:    Welcome back, ladies and gentlemen.

3               JUROR:   Thank you.

4               THE COURT:    We will begin the evidence in the case

5    now.

6               Ms. Kramer, the government may call its first witness.

7               MS. KRAMER:    Thank you, your Honor.     The government

8    calls Wes Bricker.

9               THE COURT:    Sir, would you please stand and raise your

10   right hand?    You will be sworn in.

11    WESLEY RAY BRICKER,

12          called as a witness by the Government,

13          having been duly sworn, testified as follows:

14   DIRECT EXAMINATION

15   BY MS. KRAMER:

16   Q.   Good morning, Mr. Bricker.

17   A.   Good morning.

18   Q.   Where do you work?

19   A.   The Securities and Exchange Commission.

20   Q.   Is that known as the SEC?

21   A.   It is.

22   Q.   Throughout your testimony, other than when I indicate to

23   you that I am asking you about a specific point in time, I

24   would like you to answer my questions for the time period 2015

25   through 2017.    Okay?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 51 of 176     66
     J2C5mid3                    Bricker - direct

1    A.   Okay.

2    Q.   What is the SEC?

3    A.   The SEC is a regulatory agency.

4    Q.   Is it part of the federal government?

5    A.   It is.

6    Q.   Who runs the SEC?

7    A.   The SEC is run by five commissioners with a chair.          The

8    chair has administrative responsibilities for the Commission.

9    Q.   What is your role at the SEC?

10   A.   My role is to serve as the chief accountant for the SEC.

11   Q.   In general terms, what are your duties and responsibilities

12   as the chief accountant at the SEC?

13   A.   In general terms, my responsibilities are to provide advice

14   and recommendations to the Commission on accounting, audit,

15   other professional practice matters.

16   Q.   Do you work in a particular office or division within the

17   SEC?

18   A.   I do.

19   Q.   Which one?

20   A.   It's the office of the chief accountant.

21   Q.   Is that known as OCA?

22   A.   It is.

23   Q.   Approximately how many other people work in OCA?

24   A.   Approximately 50 in OCA.

25   Q.   Who do you report to at the SEC?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 52 of 176   67
     J2C5mid3                    Bricker - direct

1    A.   I report to the Chair of the Commission.

2    Q.   For approximately how long have you worked at the SEC?

3    A.   I've been at the SEC since 2015, so approximately just over

4    three years.

5    Q.   Before working at the SEC, where were you employed?

6    A.   Prior to the SEC I was at the accounting firm

7    PricewaterhouseCoopers, or PWC.

8    Q.   During approximately which years?

9    A.   I was there for two periods.      I was there from 2011 until

10   joining the SEC in 2015, and then I was there earlier in my

11   career from 2000 until 2009.

12   Q.   And where did you work between 2009 and 2011?

13   A.   I worked at the SEC.

14   Q.   What was your role at the SEC between 2009 and 2011?

15   A.   I was in the Office of the Chief Accountant as well but

16   with the responsibilities of a professional accounting fellow.

17   Q.   What does a professional accounting fellow do?

18   A.   A professional accounting fellow is someone who focuses on

19   accounting or audit or both.      In my case I focused on primarily

20   accounting but included audit matters as well.

21   Q.   When you rejoined the SEC in 2015, what was your role?

22   A.   I rejoined as the Deputy Chief Accountant with a focus on

23   the accounting issues.     So, I was the deputy chief accountant

24   leading the accounting group.

25   Q.   When did you become the chief accountant?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 53 of 176      68
     J2C5mid3                    Bricker - direct

1    A.   I became the chief accountant in 2016.

2    Q.   What is your educational background?

3    A.   I am educated as an accountant.       I have a bachelors degree

4    in accounting.     I am also educated as a lawyer, I have a law

5    degree.

6    Q.   Do you have any professional licenses or certifications?

7    A.   I do.    I am certified as a public accountant, a CPA.          I am

8    also a member of the New York Bar.

9    Q.   Have you ever practiced law?

10   A.   I have not.

11   Q.   In what states are you licensed as a certified public

12   accountant or CPA?

13   A.   Currently I'm licensed in New Jersey, in Pennsylvania, and

14   in Virginia.

15   Q.   In connection with maintaining your CPA license, do you

16   receive ongoing training?

17   A.   I do.

18   Q.   What kind?

19   A.   It is referred to as continuing professional education.

20   Q.   Do all registered CPAs have to receive continuing

21   professional education?

22   A.   Yes.    All licensed CPAs are subject to continuing

23   professional education requirements in order to maintain an

24   active license.

25   Q.   In addition to the continuing professional education that


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 54 of 176   69
     J2C5mid3                    Bricker - direct

1    you receive, do you also receive training on issues relating to

2    your job?

3    A.   I do.

4    Q.   What kind of training do you receive?

5    A.   I receive training from conferences from the SEC regarding

6    a variety of topics from management topics to market topics and

7    technical topics.

8    Q.   Do you also provide training to others?

9    A.   I do.

10   Q.   What kind of training do you provide?

11   A.   I am a speaker at conferences, professional conferences,

12   panels generally on accounting, audit, or markets issues.

13   Q.   When was the SEC established?

14   A.   The SEC was sustained in 1934.

15   Q.   What's your understanding of why it was established?

16   A.   It was established as a result of the legislative fixes to

17   the great depression and the market crash within the stock

18   market.

19   Q.   Is the SEC divided into divisions and offices?

20   A.   It is.   It's divided into roughly 20 divisions and offices.

21   Q.   I am going to ask you to just move the microphone a little

22   bit closer to you so that your volume doesn't drop off at the

23   end of your sentence.

24             What divisions or offices within the SEC do you

25   interact with most frequently as chief accountant?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 55 of 176   70
     J2C5mid3                    Bricker - direct

1    A.   Generally speaking, I most frequently interact with the

2    Division of Corporation Finance, Division of Investment

3    Management, Division of Trading and Markets, Division of

4    Enforcement, as well as offices; Office of Compliance,

5    Inspections and Examinations.

6              Those are just examples.

7    Q.   Does the SEC have a mission?

8    A.   It does.

9    Q.   What is the SEC's mission?

10   A.   The SEC's mission is really three parts.        The first part is

11   to protect investors who participate in our markets.          The

12   second part of the SEC's mission is to foster or promote

13   capital formation, which is the ability of companies to access

14   our markets.    And then, the third piece is the fairness or the

15   efficiency within our markets.

16             So, it is all three parts.

17   Q.   In simple terms, what is investor protection?

18   A.   In very simple terms, investor protection means to the SEC

19   providing or fostering a market where investors receive the

20   information that they need in order to make investment

21   decisions.    So, it's the honesty, the accuracy, and the

22   completeness of the information that investors need so they can

23   make decisions that work for them and that fit them best.

24   Q.   And, in very simple terms, what does it mean to promote

25   capital formation?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 56 of 176    71
     J2C5mid3                    Bricker - direct

1    A.   So that's, in very simple terms, that's a concept of

2    helping companies to be able to get the money that they need in

3    order to grow their businesses, in order to compete, in order

4    to hire workers.    So, businesses need money and the term we use

5    for that is capital formation.

6    Q.   And lastly, in simple terms, what does it mean to foster

7    fair and efficient markets?

8    A.   So, in very simple terms, that's a concept of enabling

9    investors to sell their investments to some other person in a

10   market that is fair and in a market that is efficient.

11   Q.   Let's turn to some fundamentals.

12             Generally, what is a public company?

13   A.   Generally speaking, a public company is a company that the

14   general public owns at least a portion of.

15   Q.   How do members of the general public own a portion of a

16   public company?

17   A.   So, members of the public can own a portion of a company by

18   buying a share of a company's stock.

19   Q.   Can you give an example of a public company that issues

20   stock?

21   A.   An example would be the Coca-Cola Corporation.         They've

22   offered investments in their company and individuals can buy

23   those investments, those stock investments.

24   Q.   Does the SEC require public companies like Coca-Cola to

25   file anything with the SEC on an annual or yearly basis?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 57 of 176   72
     J2C5mid3                    Bricker - direct

1    A.   The SEC does.    The SEC requires those companies to file an

2    annual report.    An annual report contains information about the

3    company and continues to update investors about that company as

4    they evaluate whether to buy more, continue to hold, or even

5    sell their stock.

6    Q.   What is the name for the part of that annual report that

7    reflects a company's financial affairs or financial health?

8    A.   So, the portion of the annual report that includes the

9    financial pieces is generally referred to as the financial

10   statements.

11   Q.   When a public company files its annual financial statements

12   with the SEC, are those financial statements then available

13   just to the SEC or also to the public?

14   A.   Those disclosures and that financial statement is available

15   to everyone.    It's also, of course, available to the SEC, so

16   it's the SEC and everyone.

17   Q.   How are financial statements for public companies made

18   available to the public?      What are the mechanics of that?

19   A.   It is made available through the SEC's website, so

20   companies upload their financial statements to the SEC system

21   and then anyone can access those disclosures and those

22   documents through the SEC's website.

23   Q.   Do members of the general public have to pay to access

24   financial statements or can they access them for free?

25   A.   Free.   Entirely free.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 58 of 176    73
     J2C5mid3                    Bricker - direct

1    Q.   In broad terms, what kind of information is made available

2    to the public in a company's annual financial statement?

3    A.   The kinds of information included in the financial

4    statement would include things like the amount of money that a

5    company owes to other people, as well as what a company owns.

6    So, that's generally referred to as the balance sheet.           It

7    gives you a snapshot of, again, what the company owns and what

8    it owes to other people.      The financial statements also

9    include, for the period, the amount of sales that that company

10   has made as well as its expenses associated with those sales.

11   So, for example, if it's Coca-Cola, the amount of beverages

12   that it has sold, as well as the cost associated with those

13   beverages.

14             Those are just examples of what's included in the

15   financial statements.

16   Q.   Do annual financial statements for public companies contain

17   just objective facts like the number of cans of soda that have

18   been sold?    Or do they also contain more subjective

19   information?

20   A.   It includes both; some real sort of objective information

21   like the number of cans or amount of cash in the bank account,

22   but it also includes subjective amounts that require estimation

23   and judgment by accountants.

24   Q.   So, take, for example, a company that sells cell phones.

25   Can you give an example of the kind of subjective information


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 59 of 176   74
     J2C5mid3                    Bricker - direct

1    that would be in that cell phone company's financial

2    statements?

3    A.   So, a company that sells cell phones, in this example it

4    would be a company that has cell phones in its inventory and so

5    it would be -- it would need to measure the amount of cell

6    phone inventory it has but it would have to take care to not

7    overstate the value of those phones and so it would need to

8    consider if there is a later or newer model of phone, or if

9    there is a competitor whose phone is selling much better than

10   that company's own phones.

11             And so, that's part of the subjective element, is

12   really thinking about what the value of the phones are to

13   report in the financial statements so that when investors

14   receive that information they have good insight into the value

15   of the phones so that they incorporate that into their

16   investment decision.

17   Q.   So, to continue with the example, how does the fact that a

18   competitor has a new model phone affect the decision about how

19   much value to assign to older model cell phones?

20   A.   So, in the cell phone example, if a company has older

21   technology and another competitor has newer technology, it

22   might need to reduce or take a writedown on the value of those

23   older phones reflecting the fact that when it sells those, its

24   phones, the older phones, it would have to discount those in

25   order to provide enough incentive for customers to buy the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 60 of 176    75
     J2C5mid3                    Bricker - direct

1    older models.

2    Q.   What part of a company's financial statements does the

3    value of those older phones go into?

4    A.   So, it goes into the assets of the company, the more

5    technical reference to that statement is the balance sheet and

6    the balance sheet, again, reflects the assets that the company

7    has, as well as the amount that it owes and its equity but it

8    is in the assets section.

9    Q.   Let's look at another example in a different industry.          Can

10   you give an example of the kind of subjective information that

11   goes into financial statements for a public company that gives

12   people mortgages to buy homes, a company that makes loans?

13   A.   Sure.

14               So, a company that makes loans, that might be a bank.

15   So, when a bank makes a loan -- a mortgage loan -- it gives the

16   borrower cash, and in exchange it has a promise that the

17   borrower will repay.     The value of the loan that is made is

18   reported by the bank in its balance sheet as an asset because

19   it's counting on the borrower repaying the bank.

20   Q.   So, in figuring out how much that loan is worth, how much

21   the bank or the lender expects to get back, can you give some

22   examples of the kinds of things that the bank or the lender

23   would consider in trying to get to that number?

24   A.   Yes.

25               So, the bank would need to think about whether the


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 61 of 176   76
     J2C5mid3                    Bricker - direct

1    borrower has the ability to repay the loan, and in thinking

2    about that they would, the bank would need to think about

3    whether the borrower has, still has their job or whether

4    they've lost their job.      They would also need to think about

5    the value of collateral for the loan.        So, for example, if it's

6    a home loan mortgage, the house serves as collateral for the

7    loan and so the bank would need to think about whether the

8    house is still in good condition or, for example, if there has

9    been a natural disaster like flooding or a hurricane or

10   something that has damaged the value of the house.

11               All of those things would go into the ability of the

12   borrower to repay the bank.

13   Q.   Is there an accounting term for the amount that the value

14   of that loan has to be reduced in the financial statement to

15   reflect that risk of the lender not getting paid back?

16   A.   Yes.

17               So, the terminology that accountants use in that case

18   can be various but the common terminology is the Allowance for

19   Loan Losses or the Allowance for Loan and Lease Losses, and

20   then even that is abbreviated as capital A capital L-L, so ALL,

21   or ALLL.     What that represents is the company's estimate or

22   measurement of the amount of money that they expect to loose on

23   their loans.

24   Q.   So, just to illustrate, can you give an example of how

25   that, the allowance or the ALL, is reflected in a financial


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 62 of 176        77
     J2C5mid3                    Bricker - direct

1    statement if you were just talking about, for example, a

2    $100,000 loan, a single loan for $100,000?

3    A.   Sure.

4              So, in that case a single loan of $100,000, what you

5    would see in the financial statements is you would see $100,000

6    and then let's just say that the bank expected to lose $10,000

7    on that loan so you would see $100,000 and then minus $10,000

8    equals $90,000.    That $10,000 of reduction would be the amount

9    that the bank doesn't expect will be received on the loan and

10   investors then have access to information regarding the amount

11   of loans that the bank has made, that's the $100,000, also what

12   the bank doesn't expect to collect on those loans, that's the

13   $10,000, and then the net amount which is $90,000.          That is

14   sort of the remaining amount and then investors can then have a

15   sense of that information when they make a decision about

16   whether to invest in that company.

17   Q.   Now, I just gave you an example using a single loan.            Do

18   financial statements generally contain a calculation of the

19   allowance for a single loan or for groups of loans or for

20   something else?

21   A.   The financial statements will reflect that sort of core

22   concept for all of the bank's loans so it is a total number.

23   It is all of its loans added up into a single amount and then

24   it's all of the amounts that it doesn't expect to collect added

25   up into a single amount, and then you get, doing the long math,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 63 of 176     78
     J2C5mid3                    Bricker - direct

1    a hundred in our example minus 10 equals 90.         But, that's the

2    amount for all of the loans that the bank has made.

3    Q.   What is an auditor?

4    A.   An auditor is someone who is independent of the company and

5    who audits the financial statements, so in other words someone

6    independent of the company who checks the financial statements.

7    Q.   And you say someone who checks the financial statements, we

8    will get into this shortly, but how long does that check

9    typically take for a large public company?

10   A.   For the largest of companies that process occurs at the

11   start of the company's year so the checking really never stops

12   and that's important so that the audit process is completed

13   whenever management is required to issue its financial

14   statements.    That is to say, the audit occurs -- for large

15   companies the audit occurs throughout the year at the same time

16   as the company is operating its business.

17   Q.   Are you familiar with something called an auditor's report?

18   A.   I am.

19   Q.   What is that?

20   A.   An auditor's report is a report that's included with the

21   financial statements so that investors have both the company's

22   financial statements, then they also have the auditor's report

23   and they can see both of those things at the same time.

24   Q.   What are the main parts of a standard auditor's report?

25   A.   Standard auditor's report really starts with the auditor


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 64 of 176    79
     J2C5mid3                    Bricker - direct

1    communicating what they've audited.        So, if they've audited a

2    particular year, a particular set of financial statements,

3    that's the first part.     And then the second part of the report

4    describes what an audit is so that investors really can

5    understand what the auditor did in the course of the audit.

6    And then the last part is the auditor's opinion about having

7    done the work that they described they had done on the

8    particular financial statements that they've identified, what

9    is their opinion about that.

10   Q.   What are the different kinds of opinions an auditor can

11   give on a company's financial statements?

12   A.   An auditor really has three approaches.        The common one is

13   referred to as an unqualified opinion, and what that means is

14   the auditor has looked at the financial statements, they've

15   done a full scope audit, and then they've reached an opinion

16   that the financial statements are fairly presented according to

17   the rules that applied in preparing those financial statements.

18   So, that's like the clean bill of health for financial

19   statements.

20             The second type of opinion is where there was some

21   reason why the auditor wasn't able to express that opinion.

22   That's referred to as a qualified opinion.         That is, the

23   auditor has engaged in the audit and perhaps there was some

24   aspect of the company's records that wasn't available, they

25   couldn't look at, or when they looked at those records, the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 65 of 176   80
     J2C5mid3                    Bricker - direct

1    financial statements weren't prepared properly and so the

2    auditor is communicating a qualification.         So, that's not a

3    clean bill of health, that's spotting an issue and then

4    reporting it.

5              And then the last option is referred to as a

6    disclaimer.    What that means is the auditor really couldn't do

7    even enough work to have an opinion at all and so it's

8    communicating to investors that they tried to do an audit, they

9    couldn't complete the audit, and so it they can't express, in

10   that case, an opinion.

11   Q.   What does the clean bill of health opinion typically say,

12   in short form?

13   A.   In short form and sort of simple terms what it says is that

14   we have conducted an audit and expressed the opinion that the

15   financial statements are fairly presented in all material

16   respects in relation to the financial reporting framework that

17   is required to be applied.      So, that might be U.S. GAAP, which

18   refers to a financial reporting framework or one of the others.

19   Q.   You said GAAP.    Is that G-A-A-P?

20   A.   It is.   It is a technical term for accountants.        GAAP,

21   Generally Accepted Accounting Principles.

22   Q.   What are generally accepted accounting principles?

23   A.   Generally accepted accounting principles are the rules of

24   the road for accountants.

25             It is generally accepted in the sense that accountants


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 66 of 176     81
     J2C5mid3                    Bricker - direct

1    and others have gotten together and they have agreed on how to

2    measure things, how to report things, what are the items that

3    should be in the financial statements, how should they be

4    communicated.     So, it is generally accepted in that sense that

5    accountants generally agree on an approach.           They're

6    accounting, so it is dealing with accounting, and then the P

7    word, principles, it is written at a principles level because

8    accountants have to set out those rules of the road.            But, for

9    every company, they'll have very specific circumstances that

10   they need to deal with.      So, it is Generally Accepted

11   Accounting Principles.

12   Q.   Are there generally accepted accounting principles that

13   apply to things like calculating that allowance for loan

14   losses, the ALL that you were testifying about a few minutes

15   ago?

16   A.   Yes.

17               The topic of how to measure that and how to report

18   that is included within Generally Accepted Accounting

19   Principles as well as sort of related rules and guidance.

20   Q.   What is your understanding of why the general public can

21   rely on the accuracy of a public company's financial statements

22   in deciding where to invest?

23               MR. BOXER:    Objection.    Foundation.

24               MS. KRAMER:   Sorry.   What was the objection?

25               THE COURT:    Foundation.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 67 of 176   82
     J2C5mid3                    Bricker - direct

1    BY MS. KRAMER:

2    Q.   Do you have an understanding of whether or not the public

3    can rely on financial statements that are filed with the SEC

4    with auditors' reports and deciding where to invest?

5    A.   I do it as part of my job as the chief accountant.

6    Q.   What is your understanding of that?

7              MR. BOXER:    Objection.

8              THE COURT:    Overruled.

9              You can answer.

10   A.   My understanding of the foundation for public companies is

11   really grounded in federal law, as well as the accounting

12   principles -- GAAP -- that whole framework for accountants that

13   guide accountants on how to prepare the financial statements

14   sort of on the one hand that's the company's responsibility.

15   They have to prepare their financial statements.          And then the

16   other source that provides a foundation for the investing

17   public to have confidence those numbers is the audit process,

18   the independent check on what management and the company has

19   done whenever they've prepared those financial statements.

20             So, those two structural pieces of that information,

21   which is provided to the public, is really the foundation for

22   confidence that the public can have.

23             MR. BOXER:    Move to strike, your Honor, and also as

24   non-responsive.

25             MR. WEDDLE:    We join in that, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 68 of 176   83
     J2C5mid3                    Bricker - direct

1              THE COURT:    Overruled.

2    BY MS. KRAMER:

3    Q.   Is there a typical time -- withdrawn.

4              Are you familiar with the term Internal Control over

5    Financial Reporting?

6    A.   I am.

7    Q.   Is that abbreviated as ICFR?      To add another abbreviation

8    to the mix.

9    A.   It is.

10   Q.   What does Internal Control over Financial Reporting, or

11   ICFR mean?

12   A.   So, Internal Control over Financial Reporting is a term

13   that accountants use to describe that process that companies go

14   through in preparing their financial reports.         So, it's

15   internal, that's referring internal to the company and it's the

16   controls, it's the areas within the company that provide

17   reasonable assurance that the financial reports are prepared in

18   a complete, accurate, and reliable way.

19   Q.   Could you give an example of a simple internal control used

20   by a public company?

21   A.   A very simple one for large companies, large companies,

22   when they write very large checks sometimes, and a good control

23   for writing large checks, is to make sure that two people have

24   signed that check to validate that it is an authorized

25   disbursement of the company's funds.        So, it is not just one


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 69 of 176     84
     J2C5mid3                    Bricker - direct

1    person, it is two people sort of vouching for the

2    appropriateness of that disbursement.

3    Q.   Is there such a thing as an audit after a company's

4    Internal Control over Financial Reporting, or ICFR?

5    A.   Yes.

6    Q.   What companies generally have such audits?

7    A.   The largest of companies have those audits.         So, it's an

8    audit in those cases, both of the processes, the company's

9    process for preparing its financial statements as well as the

10   financial statements themselves.       And in that sense it's an

11   audit that integrates both how the company has prepared its

12   financial statements as well as the outcome of that process,

13   which is the financial statements themselves.

14   Q.   And is there a term for an audit of both the financial

15   statements and the company's internal controls over financial

16   reporting?

17   A.   Yes.   It's referred to as an integrated audit because it is

18   integrating the audit of that process with the results of the

19   process which is the financial statements.         It's an audit plan

20   that is integrated and so it's referred to as an integrated

21   audit.

22   Q.   In an integrated audit, in addition to the opinion on the

23   financial statements, is there an opinion issued on the

24   Internal Control over Financial Reporting?

25   A.   Yes.   There are two opinions in that instance.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 70 of 176    85
     J2C5mid3                    Bricker - direct

1    Q.   And what are the different types of opinions an auditor can

2    give over a company's internal controls over financial

3    reporting or ICFR?

4    A.   Roughly the same construct, which is the auditor could

5    conclude that the internal controls are effective in both their

6    design as well as the way the company has implemented those

7    controls so that would be an unqualified.         But, similar to the

8    financial statements, if there is some limitation to the

9    auditor's work, then they would qualify it.         They would also

10   qualify it if, in fact, they did the audit and it turned out

11   that the controls weren't properly designed.         Or, if the

12   controls really weren't operating effectively, then they would

13   have the opinion that the internal controls are ineffective.

14   If the auditor couldn't complete its work, then the auditor

15   would need to disclaim again.

16   Q.   Did you say it would need to disclaim again?

17   A.   It would need to disclaim, essentially saying that it tried

18   to do the work but wasn't able to complete it.

19   Q.   In the second category of opinions you just talked about

20   where there is something wrong with internal controls, what

21   type of opinion, what language in the opinion is then used?

22   A.   So, the type of language within the opinion would be that

23   the auditor has concluded that internal controls are not

24   effective and then they would describe the reason -- reason or

25   reasons that have been identified that results in the internal


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 71 of 176   86
     J2C5mid3                    Bricker - direct

1    controls not being effective.

2    Q.   And what does the opinion say if there is just something

3    wrong with the internal controls?

4    A.   So, if there is something wrong then that is described as a

5    material weakness in internal controls.        That's a technical

6    term but in essence what that is saying is something

7    significant, important to the objective wasn't present or it

8    wasn't operating and so it was material in the sense that it

9    was important and it was a weakness.        It was a weakness in that

10   overall system of controls and then the opinion would lay out,

11   much more specifically, what the nature of that circumstance

12   was.

13   Q.   So, to use the signing of the check example that you

14   testified about a few minutes ago, what are the ways in which

15   that control, the two people signing the check, can present a

16   material weakness?

17   A.   Sure.

18             So, there could be two ways.       One way would be if the

19   company really didn't have such a procedure and it really

20   needed to have a procedure where for large disbursements two

21   people needled to sign the check, let's say a company just

22   didn't have that within its procedures manuals, that might be a

23   material weakness that the auditor would identify in the

24   report.

25             A second way that a company could have a material


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 72 of 176   87
     J2C5mid3                    Bricker - direct

1    weakness would be let's say its company's procedures required

2    two people to sign the check but that second person didn't show

3    up and didn't sign the check and so the same person signed two

4    times but that same person signed two times.         That would

5    essentially be the same person preparing and reviewing the

6    disbursement.    So, in that instance, it would be a material

7    weakness as well.

8    Q.   Do you have an understanding of why the large public

9    companies are required to have an integrated audit of both

10   financial statements and the internal controls over financial

11   reporting or ICFR?

12   A.   I do.

13   Q.   What's your understanding about that?

14   A.   My understanding is that particularly coming through the

15   early 2000s with sort of a state of corporate misstatements and

16   corporate issues, Congress issued the Sarbanes-Oxley act and

17   included within the Sarbanes-Oxley is act a provision that

18   requires the largest of companies to not only have an effective

19   system of internal control but also to have auditors check that

20   system so that investors have a source of insight and greater

21   confidence regarding the way financial statements are prepared

22   and then issued to the general public.

23             MR. BOXER:    Objection.    Move to strike everything, at

24   least the first half of the answer, as non-responsive and is

25   narrative.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 73 of 176      88
     J2C5mid3                    Bricker - direct

1              MS. KRAMER:    Your Honor, it is a relevant response to

2    the question that is relevant to the issues in the trial.

3              THE COURT:    The objection is overruled.

4              Next question.

5    BY MS. KRAMER:

6    Q.   So, let's talk about a little bit more about the nuts and

7    bolts of audits.    So, you testified about a public company's

8    financial statements for the year being audited.          When you did

9    that were you talking about the calendar year from January

10   through December?     Or something else?

11   A.   So, a year for financial reporting could be a calendar year

12   but it wouldn't necessarily need to be.        It is generally

13   referring to a 12-month period.       Some companies count that

14   12-month period starting January and ending in December.             Other

15   companies count that 12-month period starting, for example, in

16   June or starting in July and ending in June.

17   Q.   What is the year called that is reflected by that one-year

18   period in financial statements?

19   A.   It's referred to as a fiscal year.

20   Q.   When must a public company file its financial statements

21   with the SEC when its fiscal year end is December 31st, just

22   the last day of the calendar year?

23   A.   For the largest of companies it has 60 days to file its

24   annual report including its financial statements with the SEC.

25   Smaller companies have a little bit more time, for example 75


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 74 of 176   89
     J2C5mid3                    Bricker - direct

1    days.   So, there is a different time frame, depending on the

2    size of a company.     Larger companies have less time, smaller

3    companies have a little bit more time.

4    Q.   So, for a large company with a December 31st fiscal year

5    end, when is the financial statement filed?

6    A.   Generally by the end of February.       So, if the calendar

7    year-end company has ended December 31st, those reports are

8    generally due February 28.      Sometimes it is March 1st,

9    sometimes it is a leap year.

10   Q.   Did you say sometimes there is a leap year?

11   A.   Right.

12   Q.   Go ahead.

13   A.   So, accountants tend to count the 60 days very precisely,

14   but the rough way to come up with that is at the end of

15   February, reports are due.

16   Q.   Is there a term for the date on which a public company

17   files its annual financial statements?

18   A.   So that's referred to as the filing date.

19   Q.   And on that filing date -- withdrawn.

20             When is the auditor's report that contains the opinion

21   or opinions filed with the SEC?

22   A.   The audit report would be filed on the same day, it would

23   be included in that annual report.

24   Q.   Did you say the audit report would be filed the same day?

25   A.   That's correct.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 75 of 176   90
     J2C5mid3                    Bricker - direct

1    Q.   So, as an example, just using February 28th as an example,

2    what is your understanding if that is the filing date, of when

3    all the audit procedures have to be completed by the auditor?

4    A.   All of the audit procedures would need to be completed by

5    the filing date.     So, in other words, all of the audit work

6    needs to be done whenever the audit report is issued and

7    available to the general public.

8    Q.   I'm sorry.   I didn't hear the last part of that.        Is

9    available to the?

10   A.   General public.

11   Q.   I don't think the microphone is quite long enough for you

12   but maybe you can move it closer.       Thank you.

13             Are you familiar with the term "audit file?"

14   A.   I am.

15   Q.   What is that?

16   A.   An audit file refers to, essentially, just the auditor's

17   collection of work, generally referred to as an audit file.          It

18   is the body of audit work.

19   Q.   What is an audit work paper?

20   A.   An audit work paper is an individual piece of work that the

21   auditor has done as part of the audit.        It might be a memo, it

22   might be a list of numbers that's been added up or checked for

23   accuracy, but it represents an individual piece of work that

24   the auditor has done.

25   Q.   After the financials are filed with the auditor's report,


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 76 of 176      91
     J2C5mid3                    Bricker - direct

1    with those opinions on the filing date, relative to that point

2    in time, when do the audit work papers all have to be finished?

3    A.   So, all of the audit work papers need to be -- well, all of

4    the work needs to be done when the audit report is issued and

5    then there is a period of time to sort of collect everything

6    together and assemble it into an audit file and that's a 45-day

7    period that auditors have to sort of pull everything together.

8    Q.   Is there a name for that 45-day period that people use?

9    A.   People generally describe that as the housekeeping period,

10   again referring to that process of collecting all of the memos,

11   collecting all of the individual work papers, putting it all

12   together into an audit file that can be accessible.          That audit

13   file might be electronic, it might be hard copy and so it needs

14   to be assembled.

15   Q.   Have you heard the term "documentation period?"

16   A.   Yes.

17   Q.   What does that mean?

18   A.   Documentation period is another term for that same 45-day

19   period.

20   Q.   Where does that 45-day period come from?        What authority

21   set the 45-day period?

22   A.   The 45-day period comes from a PCAOB standard.         The PCAOB

23   is the Public Company Accounting Oversight Board which sets

24   rules and standards including for that topic.

25   Q.   We will turn back to that subject in a little bit but


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 77 of 176   92
     J2C5mid3                    Bricker - direct

1    focusing on the 45-day documentation period, to be clear, when

2    does that start?

3    A.   So, that starts when the audit report has been issued so

4    that was the filing date that we talked about.

5    Q.   So, that starts when the financials are files with the

6    auditor's opinions?

7    A.   Right.

8    Q.   During that 45-day period, is an auditor generally

9    permitted to conduct or perform new audit procedures?

10   A.   Generally not, unless the auditor has subsequently

11   discovered some fact that results in a conclusion that the

12   audit report wasn't properly supported when it was filed.

13   Q.   And if the auditor reaches that conclusion in those

14   exceptions, are there any requirements about what must happen?

15   A.   In that case the auditor would need to specifically

16   identify that circumstance, identify what the circumstance is,

17   what the additional audit work has been, what the corresponding

18   conclusions are relative to that work.

19   Q.   And is there any requirement of record keeping in that

20   circumstance?

21   A.   There is a documentation requirement.        That is that all of

22   that work be identified and documented specifically.

23   Q.   Which are the largest firms that audit public companies in

24   the United States?

25   A.   The largest audit firms are KPMG, Ernst & Young, Deloitte,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 78 of 176       93
     J2C5mid3                    Bricker - direct

1    and PricewaterhouseCoopers which is abbreviated as PWC.

2    Q.   Are those also known as The Big Four?

3    A.   Yes.

4    Q.   Does the SEC regulate auditors of public companies like

5    those Big Four accounting firms you just mentioned?

6    A.   Yes.

7    Q.   Does the SEC regulate employees of those Big Four

8    accounting firms?

9    A.   Yes.

10   Q.   Generally, what is your understanding of where that

11   regulatory authority comes from?

12   A.   That, my understanding is that regulatory authority comes

13   from the federal securities laws which have a fairly broad

14   reach and includes the activities of accountants, and then the

15   SEC has done rules to further explain what that means.

16               MS. KRAMER:   Your Honor, I note that it is two minutes

17   before 1:00.     Is this a logical stopping point for lunch?

18               THE COURT:    Yes.   Why don't we stop for lunch now.

19               Folks, we will break from 1:00 to 2:00 for lunch.        I

20   am going to remind you that you are not yet discussing the

21   case.

22               I think Mr. Hampton gave you some information about

23   where you can go and how you can get in and out of the court

24   house for lunch.    I would like you to be back five minutes

25   before 2:00 so we can start promptly at 2:00 and continue


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 79 of 176   94
     J2C5mid3                    Bricker - direct

1    promptly with the testimony.      Please, leave your note pads on

2    your chairs and have a good lunch.

3              We will see you in an hour.

4              (Continued on next page)

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 80 of 176    95
     J2C5mid3                    Bricker - direct

1              (Jury not present)

2              THE COURT:    You may be seated.

3              MS. KRAMER:    Your Honor, may the witness be excused?

4              THE COURT:    Yes.   You may step down.

5              (Witness steps down)

6              THE COURT:    Did anybody want to address anything?

7              MR. WEDDLE:    Can we address two items very briefly,

8    your Honor?

9              THE COURT:    Yes.

10             MR. WEDDLE:    I am not exactly sure what Mr. Bricker is

11   going to testify about but as your Honor knows from the

12   indictment, Mr. Wada's involvement that is alleged, I think I

13   can say this freely in front of Mr. Bricker, I am comfortable

14   doing that.    As alleged, Mr. Wada's involvement comes at a

15   certain point in time.     I believe that Mr. Bricker had dealings

16   with other people at KPMG that predate that point in time.           So,

17   if he is having, if is he relating conversations, let's say,

18   with Mr. Middendorf, if they're being offered for their truth,

19   they might have a different basis for coming into evidence with

20   respect to Mr. Middendorf and would not be admissible as

21   against Mr. Wada.     It may not come up, they may not be offered

22   for their truth, but I don't want to be popping up and

23   interrupting so I wondered if I could alert your Honor to it

24   and at an appropriate time, I don't think it is a

25   question-by-question type of thing, but we could have a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 81 of 176      96
     J2C5mid3                    Bricker - direct

1    limiting instruction at some point that says certain statements

2    by Mr. Middendorf were admitted in evidence, I instruct you

3    that you have to only consider those with respect to

4    Mr. Middendorf and not with respect to Mr. Wada.          And, we can

5    craft it to put a year or something on it to satisfy everyone.

6    But, I just didn't want to interrupt the flow.

7              THE COURT:    Okay.

8              MR. WEDDLE:    That's the first thing, and Mr. Cook had

9    something else.

10             MR. COOK:    Your Honor, we have been attempting to

11   serve Brian Sweet with a subpoena.       We have been attempting to

12   serve him since February 7th.       It appears to us he is

13   deliberately evading service.       For example, we have had folks

14   at his hotel room; he refuses to come down and accept the

15   subpoena.   We have served his wife, given a copy to

16   Mr. Morvillo who was here earlier, his lawyer.

17             We would like to avoid the circumstance where we have

18   to serve him on the stand for documents and then request an

19   adjournment for documents.      So, we are alerting your Honor to

20   the issue and ask that he be deemed served and we can notify

21   Mr. Morvillo of that.     We told him today that we intended to

22   have this conversation and therefore we could get documents in

23   advance and not interrupt the trial.

24             MS. KRAMER:    Your Honor, I have not been in the middle

25   of these communications but when it was brought to my attention


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 82 of 176          97
     J2C5mid3                    Bricker - direct

1    today that it would be raised to your Honor, I had a brief

2    conversation with Mr. Morvillo about it and he is not here so I

3    will relay, in sum, what he said, which was that he has

4    accepted service, he has the subpoena.        He has not spoken with

5    his client about it because he is on an airplane and that he

6    will speak with his client --

7              THE COURT:    The client is on an airplane?

8              MS. KRAMER:    Mr. Sweet is on an airplane and he

9    believes that they will work something out and they will get

10   back to Mr. Cook.

11             I don't know what the conversations were so I can only

12   relay what was relayed to me, but Mr. Sweet is a cooperating

13   witness who has counsel.      I don't know that someone asking him

14   to come down from his hotel room to a hotel lobby when he is

15   represented by counsel and refusing to do it, if that's what

16   happened, is properly characterized as evading service.              But,

17   this is the first we have heard of this was today and I

18   understand Mr. Morvillo is working it out.

19             So, I think it is at least premature and certainly one

20   of the parties who is necessary for this conversation isn't

21   here to address it.     Mr. Sweet will not be taking the stand

22   tomorrow so we have some time, I believe, to address it before

23   he is on the stand.     Even if he took the stand this week I

24   don't think that he would get to cross until next week.

25             THE COURT:    Okay.   So it sounds like -- I believe you


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 83 of 176       98
     J2C5mid3                    Bricker - direct

1    represented that Mr. Morvillo understood himself to have

2    accepted service?

3              MS. KRAMER:    I don't want to -- I don't actually want

4    to overstate.

5              I understand that he spoke with Mr. Cook.         I believe

6    he has a copy of the subpoena and is going to speak with his

7    client about it.

8              THE COURT:    Okay.

9              MS. KRAMER:    So I don't know what he is authorized to

10   do.   I don't -- so, no --

11             MR. COOK:    He expressly disclaimed acceptance although

12   he has a copy.    None of this would have been an issue but he

13   refused to accept service at the outset of this.

14             THE COURT:    Okay.

15             MR. COOK:    If we work this out it will be fine.          I

16   just wanted to alert the Court.

17             THE COURT:    Okay.   I appreciate it.     And I assume you

18   will be speaking with him and then you can update me perhaps

19   tomorrow where things stand.

20             MR. COOK:    All right.

21             THE COURT:    Okay.   Have a good lunch.

22             MS. KRAMER:    Thank you, your Honor.

23             (Luncheon recess)

24             (Continued on next page)

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 84 of 176   99
     J2CYMID4                    Bricker - Direct

1                              AFTERNOON SESSION

2                                   2:10 p.m.

3              THE COURT:    Good afternoon, everyone.

4              MS. KRAMER:    Good afternoon.

5              THE COURT:    Are we ready for the jury?

6              MS. KRAMER:    Yes, your Honor.

7              (In open court; jurors present)

8              THE COURT:    Please be seated.

9              Good afternoon, ladies and gentlemen.         We're

10   continuing with the testimony.

11             Ms. Kramer, you may proceed.

12             MS. KRAMER:    Yes, your Honor.

13   Q.   Mr. Bricker, what's your understanding about whether at the

14   federal level any entities other than the SEC have authority to

15   regulate the auditors of public companies?

16   A.   At the federal level, the entity, the Public Company

17   Accounting Oversight Board, has authority to regulate auditors.

18   Q.   Is that known as the PCAOB or the Board?

19   A.   It is.

20   Q.   Approximately when was the PCAOB formed?

21   A.   Approximately in 2003.

22   Q.   How was it formed?

23   A.   It was formed by an act of Congress.

24   Q.   What's the name of that act of Congress?

25   A.   It is the Sarbanes-Oxley Act of 2002.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 85 of 176   100
     J2CYMID4                    Bricker - Direct

1    Q.   Are you familiar with the Sarbanes-Oxley Act of 2003?

2    A.   I am.

3    Q.   I'd like you to take a look at your screen.

4              And we'll just show the witness, Court, and counsel

5    what's been marked as Government Exhibit 355.

6              Do you recognize this exhibit?

7    A.   I do.

8    Q.   How do you recognize it?

9    A.   I recognize it as a copy of the Sarbanes-Oxley Act of 2003.

10   Q.   Is this a public statute?

11   A.   It is.

12   Q.   Or public act?

13   A.   It is.

14             MS. KRAMER:    Your Honor, the government offers

15   Government Exhibit 355.

16             THE COURT:    Any objection?

17             MR. BOXER:    4no, your Honor.

18             MR. WEDDLE:    No, your Honor.

19             THE COURT:    Government Exhibit 355 is received.

20             (Government's Exhibit 355 received in evidence)

21   BY MS. KRAMER:

22   Q.   Let's look at page 1.

23             Mr. Bricker, could you please read the subtitle

24   starting with the words:      "An act."

25   A.   "An act to protect investors by improving the accuracy and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 86 of 176   101
     J2CYMID4                    Bricker - Direct

1    reliability of corporate disclosures made pursuant to the

2    securities laws and for other purposes."

3    Q.   All right.   Now, if you could turn to Section 101, which is

4    on page 6.

5              Generally, what does this section provide?

6    A.   Generally, Section 101 provides for the establishment of

7    the Board or the PCAOB, as well as some administrative

8    provisions relating to that.

9              MS. KRAMER:    Mr. Urbanczyk, could you actually

10   highlight the title that's above the Section 101 heading.

11   Q.   So Title 1, what is that called?

12   A.   Title 1 is called the Public Company Accounting Oversight

13   Board.

14   Q.   Let's turn to Section 101(a) on page 6.

15             What does the first part of this section say about the

16   purpose of the Public Company Accounting Oversight Board?

17   A.   So it says there it's is established the Public Company

18   Accounting Oversight Board.      And then it goes into its purpose,

19   "To oversee the audit of public companies that are subject to

20   the securities laws and related matters in order to protect the

21   interests of the investors and further the public interest in

22   the preparation of the informative, accurate, and independent

23   audit reports for companies, the securities of which are sold

24   to and held to by public investors."

25             MS. KRAMER:    Thank you, Mr. Urbanczyk.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 87 of 176   102
     J2CYMID4                    Bricker - Direct

1    Q.   To be clear, is the PCAOB a government agency or some other

2    kind of entity?

3    A.   The PCAOB is some other type of entity.        It's a

4    not-for-profit corporation.

5    Q.   Did you say it's a not-for-profit corporation?

6    A.   That is correct.    It operates as a not-for-profit

7    corporation.

8    Q.   And what is the composition of the Board?

9    A.   The composition of the Board is five individuals referred

10   to as board members, and then the Board has a chair of the

11   Board.

12   Q.   So throughout the Sarbanes-Oxley Act -- withdrawn.

13             Let's turn to Section 101(c) starting on page 6.

14             What does Section 101(c) provide generally?

15   A.   Generally, 101(c) sets forth the duties of the Board.

16   Q.   What are the duties of the Board?

17   A.   The duties of the Board, as described in 101(c), is to

18   register public accounting firms, to establish rules generally

19   speaking for how they prepare audit reports.

20             The third part is to conduct inspections of those

21   firms, also to conduct investigations and disciplinary

22   proceedings concerning those firms.

23             Next it's to perform duties or functions that the

24   Board or the Commission determines are necessary or

25   appropriate.    Next is to enforce compliance with the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 88 of 176   103
     J2CYMID4                    Bricker - Direct

1    Sarbanes-Oxley Act, as well as the rules of the Board,

2    professional standards, and the securities laws.

3               And then next is to set a budget and to manage the

4    operations, essentially to have the resources needed to

5    accomplish all of those purposes.

6    Q.   Take a look at Section 107 on page 21.

7               What does Section 107 provide?

8    A.   Section 107 provides for the Commission oversight of the

9    Board.    In that context, it's the SEC's oversight of the Board.

10   Q.   Okay.   So the Commission is the Securities and Exchange

11   Commission, the SEC?

12   A.   That's correct.

13   Q.   So who has oversight authority over the PCAOB?

14   A.   The SEC does.

15   Q.   Who reviews and approves the PCAOB's budget?

16   A.   The SEC does.

17   Q.   Who approves members of the PCAOB's Board?

18   A.   The SEC does.

19   Q.   Who approves PCAOB rules?

20   A.   The SEC does.

21   Q.   Who decides appeals of decisions made by the PCAOB?

22   A.   The SEC does.

23   Q.   Do you play a role in the SEC's approval of the PCAOB's

24   budget?

25   A.   I do.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 89 of 176   104
     J2CYMID4                    Bricker - Direct

1    Q.   What role do you play in that function?

2    A.   I play a role of supervising the work, of evaluating the

3    PCAOB's request and the support for their request, and then

4    providing a recommendation to the Commission for final approval

5    or not of the PCAOB's request.

6    Q.   And is the PCAOB inspection program a part of the PCAOB's

7    budget?

8    A.   It is.

9    Q.   Could you give us some examples of the specific things you

10   do to administer the SEC's approval of the PCAOB's budget.

11   A.   So examples of things that we do as part of approving the

12   budget, we meet with personnel at the PCAOB, for example, the

13   head of their inspections department, the head of their

14   enforcement department, the head of their standard setting

15   department.    We meet with the chair of the PCAOB, other PCAOB

16   board members to understand the kinds of resources that they

17   need in order to fully accomplish the PCAOB's mission.

18             We look at the records that they've prepared

19   supporting their request.      We also look at their strategic plan

20   and the direction and how they've allocated their resources

21   among their departments.

22             We also look at the experience of the PCAOB over time.

23   For example, we incorporate the inspection, the inspection

24   results, the inspection reports and our review of that

25   information.    We consult with others within the SEC in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 90 of 176      105
     J2CYMID4                    Bricker - Direct

1    ultimately bringing that together into a recommendation to the

2    Commission.

3    Q.   In general terms, how much of the PCAOB's budget is

4    typically consumed by the inspection program?

5    A.   In general terms, that is their largest program.         So that's

6    the majority of their budget.

7    Q.   In formulating your recommendation to the Commission

8    concerning the PCAOB's budget, do you rely at all on PCAOB

9    inspection reports?

10   A.   Yes.

11   Q.   How?

12   A.   We rely on inspection reports to have an understanding of

13   how auditors are performing their work.        For example, it's a

14   source of information to assess whether there needs to be more

15   resources for setting new standards.

16               If auditors are not able to follow or comply with the

17   existing standards, perhaps there's a standards issue and you

18   need additional standards or rules.        So we gather insight from

19   that.

20               We also gather insight regarding whether the

21   discipline or enforcement function needs more work.          So those

22   are just examples of the kinds of insights that we take from

23   inspection reports.

24   Q.   Do you play any role in the SEC's approval of PCAOB board

25   members?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 91 of 176   106
     J2CYMID4                    Bricker - Direct

1    A.   I do.

2    Q.   What role do you play in that process?

3    A.   I play a role of administering the search for candidates to

4    be appointed to the PCAOB.      And the way we do that is through

5    an open, public announcement of positions.

6              And then I also play a role in reviewing the

7    candidate's materials -- their resumes, their background

8    information.    And then my office oversees the process of

9    conducting background checks and so forth and then ultimately

10   administering the process of Commission approval for the

11   selection and appointment of new board members.

12   Q.   Do you utilize PCAOB inspection reports in your evaluation

13   of prospective PCAOB board members?

14   A.   We do in this way, that if a CPA or someone who has

15   previously conducted audits that were subject to inspection, we

16   would take into account -- and we do take into account -- their

17   performance as an auditor; that is, if the inspection found

18   sort of issues with that individual's work, then we would take

19   that into account, and we do take that into account.

20   Q.   Do you play any part in the SEC approval of PCAOB rules?

21   A.   I do.

22   Q.   What role do you play in that process?

23   A.   In that process -- so that process starts with the PCAOB

24   essentially developing a rule, and then in order for the rule

25   to become effective, it has to be submitted to the SEC.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 92 of 176   107
     J2CYMID4                    Bricker - Direct

1                And when it's submitted to the SEC, it comes to my

2    office.     I then have delegated authority from the Commission to

3    put that out for public comment which means we take their rule,

4    we put it on our website, and it's published, and we request

5    the public to provide input regarding that rule for a period of

6    time.

7                We then take all of that input, we summarize it, and

8    provide a recommendation to the commissioners in terms of

9    whether to approve or disapprove the PCAOB's rule.

10   Q.   Do PCAOB inspection reports play any role in the function

11   you've just described?

12   A.   They do.    PCAOB inspection reports provide insight into

13   where or how auditors are performing and areas where PCAOB

14   rules might need to be adjusted in some way.         And so that's the

15   primary connection for using PCAOB inspection reports in the

16   rule-making activity.

17   Q.   Do you play any role in the SEC's review of comments that

18   are given in PCAOB reports?

19   A.   Yes.

20   Q.   What role do you play in that process?

21   A.   The role I play in that process is that when the PCAOB

22   provides an inspection report to an accounting firm, the

23   accounting firm has the right to seek a review by the SEC, and

24   that request is made to my office.

25               And so working again under delegated authority, the


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 93 of 176   108
     J2CYMID4                    Bricker - Direct

1    request comes in, we look at the reasons and the rationale for

2    the firm seeking a review, we look at the PCAOB's reasons and

3    rationale for having a comment, and then we make a judgment

4    about whether to grant it or not.

5    Q.   And do PCAOB inspection reports play a part in that

6    process?

7    A.   Yes.    The inspection report is the starting point for that

8    process.

9    Q.   Are the four largest accounting firms like KPMG required to

10   register with the PCAOB to your knowledge?

11   A.   They are required to register.

12   Q.   What is the consequence of an accounting firm not being

13   registered with the PCAOB?      Let me withdraw that question and

14   ask it without so many stops in the middle.

15               What is the consequence of an accounting firm not

16   being registered with the PCAOB?

17   A.   The consequence of not being registered is that the firm

18   will not be eligible to issue audit reports for inclusion in

19   those public company filings.       So you have to be registered in

20   order to issue the audit report.

21   Q.   Are you familiar with the grounds that exist or some of the

22   grounds that exist for deregistration with the PCAOB, in other

23   words, the PCAOB canceling a firm's or an auditor's

24   registration?

25   A.   Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 94 of 176   109
     J2CYMID4                    Bricker - Direct

1    Q.   What are some of the grounds for deregistration that you're

2    aware of?

3    A.   Some of the grounds, as a general matter, would be the

4    audit firm's performance in conducting audits and the

5    compliance with the PCAOB rules, the SEC's rules, and so forth.

6    So it's a compliance record.

7    Q.   Let's take a look at Section 104 of Government Exhibit 355,

8    the Sarbanes-Oxley Act on page 13 entitled Inspections of

9    Registered Public Accounting Firms.

10              What does 104(a) say, Mr. Bricker?

11   A.   104(a), in general terms, says that the Board shall

12   conduct, is required to conduct, a continuing program of

13   inspections to assess the degree of compliance that each of the

14   registered firms, as well as its people or its associated

15   persons.     So the degree of compliance with the Sarbanes-Oxley

16   Act, the rules of the PCAOB, the rules of the Commission, or

17   professional standards in the course of conducting audits.

18   Q.   Are you familiar with the PCAOB's ethics code?

19   A.   I am.

20   Q.   Do you know whether or not the PCAOB's ethics code is part

21   of the PCAOB rules?

22   A.   The ethics code is part of the rules of the Board.

23   Q.   And looking at 104(a), what's your understanding of what it

24   means by the term "professional standards"?

25              MR. WEDDLE:   Objection, your Honor.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 95 of 176   110
     J2CYMID4                    Bricker - Direct

1              THE COURT:    Do you have an understanding of that?

2              THE WITNESS:    I do.

3              THE COURT:    You can answer.

4              THE WITNESS:    The term "professional standards" refers

5    to the accounting profession's or the audit profession's

6    standards that are used to guide auditing, as well as the basis

7    for disciplinary actions, whenever an accountant engages in

8    improper professional conduct.       So those standards are a way of

9    judging whether someone, an accountant, acted in a proper or

10   improper way in terms of their conduct.

11   BY MS. KRAMER:

12   Q.   Do you have an understanding of the different categories of

13   conduct negotiated by professional standards?

14   A.   So different categories of professional standards would

15   govern the ethics requirements for accountants who are engaged

16   in audit activities.     It would also govern the performance of

17   that work, the reporting of that work, or the reporting of the

18   audit work.    So those are just examples of the kinds of conduct

19   or topic that's covered.

20   Q.   If you look at the upper right-hand corner of the box

21   that's popped up, do you see where it says 15 U.C.S. 7214?

22   A.   I do.

23   Q.   What's your understanding of what that number means or

24   corresponds to?

25   A.   So that's a cross-reference to where Section 104 has been


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 96 of 176       111
     J2CYMID4                    Bricker - Direct

1    incorporated into the United States Code.

2    Q.   Are you familiar with Title 15, U.S. Code, Section 7214?

3    A.   I am.

4    Q.   Please take a look at what's marked for identification as

5    Government Exhibit 356 which we'll just show to the witness,

6    Court, and counsel.

7              Do you recognize this exhibit, Mr. Bricker?

8              Mr. Urbanczyk, if you want to scroll through.          Thank

9    you.

10             Do you recognize this exhibit, Mr. Bricker?

11   A.   I do.   Yes.

12   Q.   How do you recognize it?

13   A.   It is a copy of the United States Code as annotated.

14   Q.   What section?

15   A.   Section 7214.

16             MS. KRAMER:    The government offers Government Exhibit

17   356.

18             MR. BOXER:    No objection.

19             THE COURT:    Received.

20             (Government's Exhibit 356 received in evidence)

21   BY MS. KRAMER:

22   Q.   So let's look at page 2 and focus in on subsection C.

23             Under the language:     "The Board shall in each

24   inspection under this section and in accordance with its rules

25   for such inspections," what are the three things that the Board


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 97 of 176   112
     J2CYMID4                    Bricker - Direct

1    is required to do?

2    A.   Three things:    First is to identify, next is to report, and

3    third is to begin an investigation.

4    Q.   And what is the PCAOB required to do in an inspection with

5    respect to identifying something?       What is the PCAOB required

6    to identify?

7    A.   The identification that the PCAOB is required to do is

8    identifying any act or practice or omission or failure to act

9    by a firm or its associated persons that may be in violation of

10   the Act, referring to the Sarbanes-Oxley Act, or the rules of

11   the PCAOB or the rules of the SEC or the firm's own quality

12   control policies or professional standards.         So it's

13   identification of any act or practice or omission relative to

14   all those things.

15   Q.   And in Section 2, who is the Board required to report any

16   such act, practice, or omission to, if appropriate?

17   A.   The reporting is to the Commission and to each appropriate

18   state regulatory authority as appropriate.

19   Q.   Is there a specific way the PCAOB has to fulfill its

20   reporting requirement under subsection (c)(2)?

21   A.   There is no specific way.      There are a variety of ways that

22   that reporting could occur.

23   Q.   What are some of those ways?

24   A.   The PCAOB could report just directly in a direct meeting or

25   direct conversation.     The PCAOB could report in an inspection


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 98 of 176   113
     J2CYMID4                    Bricker - Direct

1    report.    The PCAOB could also report in sort of a very specific

2    reporting type that it's developed referred to as a 4004

3    report.    That's a specific type of report.       Those are just

4    examples of the ways that reporting could occur.

5    Q.   What is a 4004 report?

6    A.   A 4004 report is a particular type of report that the PCAOB

7    has developed itself to identify a possible area of

8    noncompliance.    And it might be an accounting issue that

9    they've identified in an inspection, it might be a possible

10   failure of the auditor to be independent, or it might be some

11   other act or conduct.     But that's just a type of report that

12   the PCAOB has developed.

13   Q.   In your experience, does the PCAOB typically transmit 4004

14   reports to the SEC on matters that the PCAOB has already told

15   the SEC about?

16              MR. BOXER:   Objection.

17              THE COURT:   You can answer.     Overruled.

18              THE WITNESS:   I'm sorry.    I've forgotten the question.

19   BY MS. KRAMER:

20   Q.   That's okay.

21              In your experience, does the PCAOB typically transmit

22   4004 reports to the SEC on matters that the PCAOB has already

23   told the SEC about?

24   A.   No.   Because 4004 reports is just one way of reporting.        If

25   an issue has been communicated through some other means, they


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 99 of 176   114
     J2CYMID4                    Bricker - Direct

1    may forego duplication in reporting.

2    Q.   Let's take a look at subsection D.       It starts on page 2,

3    and it goes on to page 3.

4              What are the objectives of an inspection that are set

5    forth here in subsection D?

6    A.   The objectives of the inspection is to inspect and review

7    the firm's audit engagements, as well as their review

8    engagements that have been performed throughout the firm's

9    various offices and by its various personnel, its associated

10   persons, and to do that on the basis of engagements that have

11   been selected by the Board.      So that's its first objective.

12             Then its second objective is to evaluate the

13   sufficiency of the firm's quality control system, as well as

14   the manner of the firm's documentation, how it's communicated

15   that system.

16             And then last, to perform such other testing of the

17   firm's procedures -- they might be audit procedures,

18   supervisory procedures, its quality control procedures -- that

19   are necessary and appropriate in order to accomplish the

20   inspection and responsibilities of the Board.

21   Q.   All right.   Let's spend a moment on what is meant by the

22   quality control system of the firm.

23             In general terms, what does that mean?

24   A.   In very general terms, a quality control system is

25   essentially the way a firm ensures consistency in the quality


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 100 of 176   115
     J2CYMID4                    Bricker - Direct

1    of its audit services.      So, for example, it might be having

2    policies for recruiting the right kinds of accountants and

3    auditors, making sure they have the right information.

4              It might also be having the right tools for an auditor

5    to do his or her work, the right techniques, the right

6    training, the right policies.       And it might also be the firm's

7    sort of tone and their incentives; that is, how management of

8    the firm reinforces its own expectation about what's important

9    to the firm and to the auditors and accountants who work on the

10   engagements.    So those are just examples of a quality control

11   system of the firm.

12   Q.   Does an auditor's quality control system matter to the SEC?

13   A.   It does.

14   Q.   Why does it matter to the SEC?

15   A.   It matters to the SEC because the SEC is placing reliance

16   on the work of auditors in looking at and conducting audits of

17   all of the public companies within our jurisdiction.

18             So we're placing reliance on the firms, and one way

19   that we are satisfied about the performance of the quality of

20   those audit services is through the quality control systems

21   that firms have.

22   Q.   When you talk about the quality of an audit, are you just

23   talking about the auditor's evaluation of the numbers in the

24   financial statement?

25   A.   It includes that, but it's broader.        A quality audit is one


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 101 of 176    116
     J2CYMID4                    Bricker - Direct

1    in which the auditor has an appropriately -- has an appropriate

2    state of mind; that is, they're objective.         They're impartial.

3    They make judgments that are consistent with professional

4    standards.    Their conduct is consistent with professional

5    standards.

6              And that that is really the foundation and the

7    starting point for then checking the numbers.          So an auditor

8    has to be professional with good due care, good skepticism in

9    the course of performing the work so that judgments and

10   problems within the financial statements are identified and

11   resolved.

12   Q.   Let's take a look at Section G on page 3.

13             What is Section G about?

14   A.   Section G is about reporting, more specifically about the

15   PCAOB's reporting of the results of inspections.

16   Q.   So let's look at what does subsection G(1) say?          So the

17   language under G and then unto subsection 1.

18   A.   It says that:    "A written report of the findings of the

19   Board for each inspection" under this section of law "shall be

20   transmitted in appropriate detail to the Commission," the SEC

21   "and to each appropriate state regulatory authority accompanied

22   by any letter or comments by the Board or the inspector and any

23   letter of response from the registered public accounting firm."

24   Q.   What's your understanding of why the PCAOB inspection

25   reports are required to be transmitted to the SEC?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 102 of 176   117
     J2CYMID4                    Bricker - Direct

1              MR. BOXER:    Objection.

2              THE COURT:    Overruled.

3              You can answer.

4              THE WITNESS:     The reports are required to be

5    transmitted because the PCAOB inspection is an inspection that

6    evaluates compliance with, among other things, the SEC's rules.

7    And so that's necessary information for the SEC to have.

8              But it also includes information about compliance with

9    the PCAOB's rules and other rules so that the Commission has

10   that information in running the Commission and allocating our

11   own resources.

12   Q.   From your experience at the office of the chief accountant,

13   as deputy chief accountant and now chief accountant, are you

14   familiar with the PCAOB's inspection process?

15   A.   I am.

16   Q.   Are you familiar with the reports that are issued at the

17   end of that process?

18   A.   I am.

19   Q.   How frequently are inspection reports issued by the PCAOB

20   for its inspection of the Big 4 accounting firms?

21   A.   They're required to be inspected annually and then reported

22   on following those inspections.       So roughly every year.

23   Q.   What's your understanding about how the inspection process

24   starts for the large accounting firms like KPMG?

25             MR. BOXER:    Objection.    Foundation.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 103 of 176   118
     J2CYMID4                    Bricker - Direct

1                THE COURT:    Sustained.

2                Establish foundation, please.

3                MS. KRAMER:   Certainly.

4    Q.   You testified a moment ago that you're familiar with the

5    PCAOB inspection process through your time in the Office of the

6    Chief Accountant.

7                How are you familiar with the PCAOB inspection

8    process?

9    A.   I'm familiar with the inspection process by interacting

10   with the PCAOB, including through the budget procedures, being

11   familiar with the Sarbanes-Oxley Act, and being familiar with

12   the rules of the PCAOB.

13   Q.   Is part of your job overseeing the PCAOB?

14   A.   Yes.

15   Q.   Is understanding the PCAOB inspection process a part of you

16   performing your job?

17   A.   Yes.

18               MS. KRAMER:   May I proceed, your Honor?

19               THE COURT:    Yes.

20   BY MS. KRAMER:

21   Q.   So what's your understanding about how the inspection

22   process begins for large accounting firms like KPMG?

23   A.   The inspection process really starts with firms updating

24   their registration information with the PCAOB by providing

25   information about all of the individual audits that it's done


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 104 of 176     119
     J2CYMID4                    Bricker - Direct

1    or plans to do for a given period of time.

2              And then the PCAOB has that information, that is, the

3    listing of audits that will be done, along with information

4    about those audits, the engagement partner, the size of the

5    audit.   Those are just examples.      That's where they start.

6    They start with that list of engagements.

7    Q.   A couple follow-up questions.

8              What's an engagement partner?

9    A.   An engagement partner is the individual who leads the work

10   for the audit form for a particular audit.

11   Q.   Do you know how that list of audits is provided from the

12   firm to the PCAOB?     Is it electronically provided?        Is it on

13   paper?   Do you know?

14   A.   It's generally provided electronically.

15   Q.   To put it in context, approximately how many audits of

16   public companies do the large accounting firms perform each

17   year and then report to the PCAOB?

18   A.   It varies according to firm.      So it may be, you know,

19   approximately 700.     It might be 1,000, sort of in that general

20   range.   It varies according to firm and year to year.

21   Q.   And as part of the PCAOB's inspection of one of the large

22   accounting firms, approximately how many of those 700 or so

23   audits does the PCAOB specifically inspect each year?

24   A.   It varies year to year but approximately 50.

25   Q.   Do you have an understanding of the phases of the PCAOB


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 105 of 176         120
     J2CYMID4                    Bricker - Direct

1    inspection process with respect to each audit?

2    A.   Yes.

3    Q.   So after the PCAOB has gathered the list of audits for an

4    accounting firm for a year, what is your understanding of the

5    next step that the PCAOB takes?

6    A.   The next step that the PCAOB would take is to receive that,

7    evaluate the list, evaluate specific areas of risk, the risk

8    that audits might not have been done in a compliant way.              And

9    then the PCAOB would select specific audits for further

10   inspection by the inspections group.

11   Q.   What's your understanding about when the PCAOB gives an

12   accounting firm like KPMG notice about when the PCAOB is going

13   to inspect a specific audit?

14               MR. BOXER:   Objection.

15               THE COURT:   Overruled.

16               You can answer.

17               THE WITNESS:   The PCAOB provides notice, generally

18   speaking, to the firm after the audit has been completed and

19   with just enough time for the audit firm to gather together its

20   audit file, its records to make sure that the auditors who were

21   assigned to that engagement are available to meet with the

22   inspectors.     So that might be two or three weeks before the

23   PCAOB actually visits the audit firm's office and does an

24   inspection of the audit work.

25   BY MS. KRAMER:


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 106 of 176   121
     J2CYMID4                    Bricker - Direct

1    Q.   And what's your understanding about when the PCAOB gives

2    that notice relative to the end of that 45-day documentation

3    period?

4    A.   Generally speaking, it's after the 45-day period so that

5    the audit file has been assembled, has been pulled together,

6    and preserved or, said another way, archived.

7    Q.   Do you have an understanding of why notice is generally not

8    given by the PCAOB before the work papers are archived?

9              MR. BOXER:    Objection.

10             MR. WEDDLE:    Objection, your Honor.

11             THE COURT:    Overruled.

12             THE WITNESS:     Notice is not given earlier because the

13   PCAOB is only looking at say the 50 of a firm's total listing

14   of audit engagements.      And so what the PCAOB is essentially

15   spot checking all of the -- spot checking a few in order to

16   reach conclusions about the firm's quality of audit services

17   and their quality controls for the entire firm.          And so earlier

18   notice, if given, would --

19             MR. BOXER:    Objection, your Honor.      It's a narrative.

20             MR. WEDDLE:    Objection.

21             THE COURT:    Sustained.

22             You can ask another question.

23             MS. KRAMER:    Certainly, your Honor.

24   Q.   Does it matter to the SEC as a user of the inspection

25   reports that notice is not given before the audit work papers


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 107 of 176   122
     J2CYMID4                    Bricker - Direct

1    are archived?

2    A.   Yes.

3    Q.   Why does that matter to the SEC?

4    A.   It matters to the SEC because we're counting on the PCAOB's

5    inspection program to be operating in the way that it's been

6    designed to operate.       And it's been designed to operate on the

7    basis of using resources to look at a few of the engagements,

8    not all of the engagements, and then to be able to prepare a

9    report that's useful on the basis of that inspection work.

10   Q.   Does it matter to the SEC as a user of the inspection

11   reports that the accounting firms comply with the PCAOB

12   inspection process?

13   A.   Yes.

14   Q.   Why?    Why does that matter to the SEC?

15   A.   It matters to the SEC because the SEC is counting on the

16   work of audit firms, and we're counting on the PCAOB's work to

17   give us insight about the quality of audit services that the

18   SEC is counting on.

19   Q.   How, if at all, does an auditor's degree of compliance with

20   the PCAOB inspection process inform you about the quality of

21   that auditor?

22   A.   I'm sorry.   Could you repeat the question.

23   Q.   Sure.    I think you testified that the inspection process

24   gives you information about the quality of the auditor.

25               How is that?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 108 of 176   123
     J2CYMID4                    Bricker - Direct

1    A.   The inspection process gives us insight into the quality

2    through the inspection reports, as well as through our meetings

3    with the PCAOB.

4    Q.   Does the integrity of auditors matter to the SEC?

5    A.   Yes.

6    Q.   Why?

7    A.   The integrity of auditors matters to us because we're

8    counting on auditors to do good work and to check the financial

9    statements that management has prepared.         And so our ability to

10   place reliance on accountants as gatekeepers to the

11   information, to the financial information that is making its

12   way to the marketplace, is at least, in part, grounded on the

13   integrity of the individuals who are serving as accountants and

14   auditors.

15   Q.   When the PCAOB makes its inspection selections, when it

16   chooses which specific audits it's going to inspect in a year,

17   does the PCAOB tell the SEC, to your knowledge, of those

18   selections?

19   A.   No.

20   Q.   When does the SEC find out about which audits were selected

21   for inspection by the PCAOB?

22   A.   Generally speaking, we find out whenever the PCAOB has

23   issued its inspection report.

24   Q.   And when does that inspection report get issued relative to

25   when the inspections happen?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 109 of 176     124
     J2CYMID4                    Bricker - Direct

1    A.   The inspection report is the end of the process.          So the

2    report is developed after the PCAOB has made the selections,

3    they've conducted the inspections, then they've written the

4    report.     That's the point at which we, generally speaking, find

5    out.

6    Q.   When does the SEC receive the PCAOB's inspection report

7    relative to when it is publicly issued and the public gets it?

8    A.   At the same time.

9    Q.   So the PCAOB does not share with the SEC its list of which

10   audits it's going to inspect?

11               MR. BOXER:    Objection.   Asked and answered.

12               MR. WEDDLE:    Objection, your Honor.

13               THE COURT:    Overruled.   You can answer.

14               THE WITNESS:   No.

15   BY MS. KRAMER:

16   Q.   Does the SEC play any role, to your knowledge, in training

17   PCAOB inspectors?

18   A.   Yes.    We participate in the training for PCAOB inspectors.

19   Q.   Do you know if the Office of the Chief Accountant that you

20   had participate in the training of PCAOB inspectors?

21   A.   Yes.    Both the office and myself personally.

22   Q.   And do you know whether any other offices or divisions

23   within the SEC participate in the training of PCAOB inspectors?

24   A.   Yes, they do.

25   Q.   Which ones are you aware of?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 110 of 176     125
     J2CYMID4                    Bricker - Direct

1    A.   The Division of Corporation Finance is one.         There may be

2    others, but that's one of the significant ones.

3    Q.   And typically how long is the session that the Office of

4    the Chief Accountant conducts in the PCAOB inspector training?

5    A.   It's generally for an hour on the very first day of a two-

6    or three-day training session.       And it's designed to be the

7    first day because it sets sort of the tone for the inspector's

8    training over the course of their remaining training session.

9    Q.   What is OCA typically focused on during these inspector

10   trainings?

11   A.   Generally we focus on the importance of the PCAOB and its

12   mission and how the PCAOB's mission integrates with the SEC's

13   work.   So we start with why the inspection process is relevant,

14   why the PCAOB is relevant.

15             And then, generally speaking, we move into technical

16   topics for accountants and auditors.        It might be updates on

17   SEC rules or updates on accounting standards, updates on our

18   own processes.

19   Q.   Does the SEC regulate auditors of public companies

20   directly, indirectly, or both?

21             MR. BOXER:    Objection.    I think it calls for a legal

22   conclusion, your Honor.

23             THE COURT:    He can testify to his understanding.

24   BY MS. KRAMER:

25   Q.   Based on your experience as the chief accountant at the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 111 of 176   126
     J2CYMID4                    Bricker - Direct

1    SEC, what's your understanding about whether the SEC regulates

2    auditors of public companies directly, indirectly, or both?

3              MR. BOXER:    Objection.

4              THE COURT:    Overruled.

5              THE WITNESS:     We regulate both directly as well as

6    indirectly.

7    BY MS. KRAMER:

8    Q.   And to your knowledge, based on your job and your

9    experience at the SEC, what are some of the offices and

10   divisions at the SEC that directly regulate auditors of public

11   companies?

12   A.   The Office of the Chief Accountant is one, and we do that

13   include a particular rule referred to as Rule 102(e).           The

14   Division of Enforcement also regulates directly.          And then

15   other divisions and offices may identify information that's

16   relevant to the regulation of auditors and accountants more

17   generally.

18   Q.   You mentioned Rule 102(e).

19             What is your understanding of Rule 102(e)?

20   A.   Rule 102(e) is a specific rule issued by the SEC which

21   deals with, among other things, improper professional conduct

22   by accountants.    So it's a source of authority for the SEC to

23   regulate accountants.      It provides a basis for our work in that

24   area.

25   Q.   From your experience and generally your role at the SEC,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 112 of 176   127
     J2CYMID4                    Bricker - Direct

1    are you familiar with what the Division of Enforcement's

2    authority is to regulate auditors and accountants?

3    A.   The basis of that authority is much more generally the

4    federal securities laws such as the 1933 Act, the 1934 Act.

5    Both are sort of long-standing references to the federal

6    securities laws.

7    Q.   And to your knowledge, does the Division of Enforcement

8    have authority to bring actions for violations of PCAOB rules?

9    A.   Yes.

10   Q.   Do you know where that authority comes from in your

11   understanding?

12   A.   In my understanding, PCAOB rules, when they go through the

13   Commission's approval process, are incorporated into the 1934

14   Act.   So the SEC both goes through that process for the PCAOB

15   and then incorporates those into the federal securities laws.

16   Q.   Does the SEC have the authority, to your knowledge, to bar

17   an accountant from practicing before the SEC?

18   A.   Yes.

19   Q.   What does it mean for an accountant or auditor to be barred

20   from practicing before the SEC?

21   A.   What that means, in general terms, is that the accountant,

22   because of that Commission action, is no longer permitted to

23   appear or practice before the Commission, meaning it couldn't

24   work on an audit of a public company as just an example.

25               Also it wouldn't be eligible to work for a public


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 113 of 176    128
     J2CYMID4                    Bricker - Direct

1    company in preparing the financial statements; whereas, the

2    third example, wouldn't be eligible to serve on a corporate

3    board overseeing the financial reporting process.          Those are

4    just examples.

5              (Continued on next page)

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 114 of 176   129
     J2C5mid5                    Bricker - direct

1    BY MS. KRAMER:

2    Q.   Are you familiar with something called the American

3    institute of CPAs, or the AICPA?

4    A.   I am.

5    Q.   In your understanding, what is that?

6    A.   The American institute of CPAs is an institute whose

7    members have met the requirements for being licensed as a CPA.

8    It's a membership body, it has an ethics code, it has a

9    disciplinary process such that accountants are subject to the

10   professional standards and ethics codes of the AICPA.

11   Q.   Have you ever spoken at an AICPA conference?

12   A.   Yes.

13   Q.   What was the subject matter of the conference or

14   conferences you have spoken at?

15   A.   Over the years I have spoken at a few of their conferences.

16   They have a national conference every December, it's a

17   conference devoted to SEC and PCAOB developments so that CPAs

18   can be generally informed about the SEC's rules, updates,

19   expectations, as well as the PCAOB's; and, I have spoken at

20   that several years.

21   Q.   Let's turn to be PCAOB inspection reports.         Have you

22   reviewed PCAOB inspection reports for KPMG?

23   A.   Yes.

24   Q.   I am showing you, the Court and counsel as well, Government

25   1.   Do you recognize this document?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 115 of 176   130
     J2C5mid5                    Bricker - direct

1    A.   Yes.

2    Q.   How do you recognize it?

3    A.   I recognize it as the PCAOB's inspection report of KPMG

4    which was issued October 15th of 2015.

5                MS. KRAMER:    Your Honor, the government offers

6    Government Exhibit 1.

7                MR. BOXER:    No objection.

8                MR. WEDDLE:    No objection.

9                THE COURT:    Government Exhibit 1 is received.

10               (Government's Exhibit 1 received in evidence)

11   BY MS. KRAMER:

12   Q.   Let's look at the front page.        What is the title of this

13   report?

14   A.   The title is Report on 2014 Inspection of KPMG, LLP, and it

15   is specifically KPMG headquartered in New York, New York.

16   Q.   Where is the date of issuance that you said was October 15,

17   2015?

18   A.   That's correct.

19   Q.   Is that in the middle of the page?

20   A.   It is.

21   Q.   What is your understanding about when the inspections were

22   conducted that are the subject of this report?

23   A.   Largely conducted in 2014.      There would have been

24   activities occurring prior to that and some after that, but

25   largely during 2014.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 116 of 176    131
     J2C5mid5                    Bricker - direct

1    Q.   Let's start to page 2 of Government Exhibit 1 and I would

2    like you to look at the first sentence of the second paragraph.

3    What does that sentence say?

4    A.   The first sentence says:      Inspections are designed and

5    performed to provide a basis for assessing the degree of

6    compliance by a firm with applicable requirements related to

7    auditing issuers.

8    Q.   What do you understand that to mean?

9    A.   What that means is that the inspections have been designed

10   in a particular way consistent with the PCAOB's inspections

11   program and that they've been performed, again consistent with

12   the PCAOB's inspections program, and all of that is done to

13   serve as a basis for the PCAOB's assessment of whether the firm

14   complied or the degree of its compliance with the applicable

15   requirements for auditing.      It includes the word "issuers"

16   which is a term that generally refers to public companies, it

17   is companies that have issued stock.

18   Q.   As a user of the inspection reports, is it important to the

19   SEC that inspections are designed and performed to provide a

20   basis for assessing the degree of compliance by a firm with

21   applicable requirements?

22   A.   Yes.

23   Q.   Why?

24   A.   That's important because our, the starting point is the

25   design -- the PCAOB's design of their inspections program.            It


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 117 of 176     132
     J2C5mid5                    Bricker - direct

1    has been designed in a particular way and that design is such

2    that the PCAOB is able to look at a few of the engagements, not

3    all of the firm's engagements, to have a basis for the

4    reporting that it does.

5    Q.   What's your understanding of whether the fact that the

6    PCAOB only notifies a firm of which audits it's going to

7    inspect, typically after the 45-day documentation period is

8    over, what's your understanding of whether that is part of the

9    design that makes the inspections provide a basis for assessing

10   the degree of compliance by a firm with applicable

11   requirements?

12             MR. BOXER:    Objection.

13             MR. WEDDLE:    Objection, your Honor.

14             MS. KRAMER:    It was a long question.       Would you like

15   me to ask it again, your Honor?

16             THE COURT:    Could you please rephrase it?

17             MS. KRAMER:    Certainly, your Honor.

18   BY MS. KRAMER:

19   Q.   What is your understanding about whether the timing of the

20   PCAOB's notice is a part of the design of the inspection that's

21   referenced in this sentence?

22             MR. WEDDLE:    Objection.

23             THE COURT:    Overruled.

24             You can answer, if you have an understanding.

25             THE WITNESS:     I do have an understanding.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 118 of 176   133
     J2C5mid5                    Bricker - direct

1                The timing of notice to a firm is an element of the

2    design of the PCAOB's program.

3    BY MS. KRAMER:

4    Q.   In your understanding as a user of the inspection reports,

5    is it an important part of the design?

6    A.   It is --

7    Q.   Why?

8    A.   -- an important part.

9                It is important because the design of not having

10   advanced notice, if an audit team had earlier notice then it

11   might essentially conduct the --

12               MR. BOXER:   Objection, your Honor.

13               THE COURT:   Overruled.

14               You can explain your understanding.

15               THE WITNESS:   My understanding is that advanced notice

16   would enable not only the team but the firm to focus on just

17   the few, the 50 or so engagements that the PCAOB would look at

18   and not all of the engagements.       But, the PCAOB is reporting on

19   the firm's system as a whole and not just those few and so we

20   are counting on our ability to have a sense for the firm's

21   degree of compliance, not just limited to those few.

22   BY MS. KRAMER:

23   Q.   Let's turn to page 3.     What's your understanding of what's

24   contained in Part I of the inspection report entitled -- well,

25   what is your understanding of what is contained in Part I of


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 119 of 176   134
     J2C5mid5                    Bricker - direct

1    the inspection report?

2    A.   Part 1 of the inspection report describes the inspection

3    procedures, as well as certain observations that the PCAOB

4    identified in the course of the inspection procedures.

5    Q.   And, if you look at the first paragraph under the heading

6    Review of Audit Engagements, do you see the second sentence

7    that begins with:     The inspection team?

8    A.   Yes.

9    Q.   What does that say?

10   A.   It says:    The inspection team identified matters that it

11   considered to be deficiencies in the performance of the work

12   that it reviewed.

13   Q.   What does a deficiency mean in this context?

14   A.   In this context a deficiency is a deficiency in the

15   compliance of the firm relative to one of the rules, whether it

16   is PCAOB rules or Commission rules, etc.

17   Q.   What is a comment?

18   A.   A comment refers to how the inspection team expresses that

19   deficiency.     So, if it's identified something and then it

20   comments on what it has seen, that's generally referred to as a

21   comment.

22   Q.   What's your understanding of how many deficiencies in an

23   audit -- I'm sorry, let me withdraw that question.

24               What is your understanding of how many deficiencies in

25   an inspection make it a failed inspection?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 120 of 176   135
     J2C5mid5                    Bricker - direct

1    A.   It could be one or more.      The focus is on whether there is

2    a deficiency that rises to a level that the audit report was

3    not sufficiently supported whenever it was issued.

4    Q.   So, look at the first sentence in this paragraph.          How many

5    individual audits were inspected by the PCAOB as part of the

6    PCAOB's inspection of KPMG in 2014?

7    A.   So, in this case the PCAOB inspected 51 audits.

8    Q.   And let's take a look at page 5 under the heading Effect on

9    Audit Opinion, the first sentence.        How many of the 51 KPMG

10   audits inspected in 2014 had deficiencies?

11   A.   28 of them did.

12   Q.   So, how many of the 51 were considered failed audits?

13   A.   28 of them were.

14   Q.   Turning to the bottom of page 6, do you see where it says

15   issuer A in the heading A.1?

16   A.   I do.

17   Q.   What is your understanding of what is designated here by

18   issuer A, in general terms?

19   A.   In general terms, the PCAOB uses this type of terminology.

20   Issuer A, issuer B, C, etc., to refer to a particular public

21   company, an issuer of stock.       So, public company A was the

22   audit that was inspected, it was the audit of company A which

23   is designated as issuer A.

24   Q.   So this would be, just to illustrate, the Smith company is

25   replaced or anonymized as issuer A?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 121 of 176     136
     J2C5mid5                    Bricker - direct

1    A.   That's correct.

2    Q.   What is your understanding of why the Part I of the PCAOB

3    inspection report refers to the engagements with the public

4    companies that were audited as issuer A, issuer B, and doesn't

5    just include their names?

6    A.   It doesn't include the company's name because the PCAOB's

7    work, its purpose is to look at the audit firm's compliance.

8    Its purposes is not to evaluate whether the financial

9    statements of that company were prepared in an appropriate way.

10             So, the use of an anonymous reference here avoids the

11   public having the misunderstanding that the PCAOB has reached a

12   judgment about the company's financial statements.           Instead,

13   the PCAOB is focused on the audit firm's work, not the

14   underlying company's work.

15   Q.   Let's turn to page 61.     What is in part II of the PCAOB

16   inspection report of KPMG for 2014?        What kind of information

17   is contained in part II?

18   A.   Part II contains a discussion of the PCAOB's criticisms of

19   and potential defects in the firm's quality control system.

20   Q.   Okay.   When Part I is publicly released in this case

21   October 15th, 2015, what is your understanding about whether

22   Part II was publicly released on that date?

23   A.   On that date, Part II was not publicly released.

24   Q.   Do you have an understanding, based on your experience, of

25   the process that is used by the PCAOB with respect to Part II


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 122 of 176     137
     J2C5mid5                    Bricker - direct

1    issuance?

2    A.   Yes.

3    Q.   So, what happens with Part II in terms of when it is

4    released to the firm KPMG, the SEC, and the public?

5    A.   Part II is released to the firm at the same time as Part I

6    but Part II remains non-public in order to provide an incentive

7    for the firm to address those criticisms.         And, they have 12

8    months to address those criticisms to the satisfaction of the

9    PCAOB.   If they've failed to address those criticisms, then the

10   information in Part II is released to the public.          Part II is

11   released to the SEC at the same time that it is issued to the

12   firm, that is, we get it, we get the non-public version at the

13   same time that the firm gets it.

14   Q.   So, looking at the date of this report of October 15, 2015,

15   when did the SEC get Part II?

16   A.   October 15th, 2015, roughly speaking.

17   Q.   What is the first comment or deficiency that is in the

18   Part II of the 2014 inspection report for KPMG?

19   A.   It's titled Concerns Related to the Tone at the Top.

20   Q.   What does that mean?

21   A.   That means that the PCAOB inspection team developed

22   concerns regarding KPMG's tone at the top of the firm regarding

23   the commitment to and the focus on addressing audit quality or

24   quality in the audit services, and the PCAOB has expressed that

25   concern within the report to enable the firm an opportunity to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 123 of 176      138
     J2C5mid5                    Bricker - direct

1    address it.

2    Q.   And what does the last sentence of this paragraph say?

3    A.   It says:   Continuing improvement in the firm's tone at the

4    top is important, as it is fundamental to the goal of achieving

5    significant improvements in audit quality.

6    Q.   Do you agree with that?

7    A.   I do.

8    Q.   Does tone at the top matter to the SEC, a user of the PCAOB

9    inspection reports?

10   A.   It does.

11   Q.   Why?

12   A.   As I have spoken at conferences about the importance of a

13   firm's tone at the top, it's vital to the ability of

14   accountants and auditors who are working at firms to be

15   well-supported in making the tough calls and the judgments that

16   are needed in the conduct of an audit of a public company.

17   Q.   Let's take a look at page 65, the heading Deficiencies In

18   Testing the ALL.     Could you remind the jury what ALL refers to?

19   A.   Sure.   ALL refers to the allowance for loan losses.         That

20   was the adjustment in our example of $10 where the company

21   didn't expect to fully collect on a loan.

22   Q.   And what's your understanding of what it means that

23   deficiencies in testing the ALL are in Part II of the

24   inspection report?

25   A.   What this is referring to is the PCAOB inspections, the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 124 of 176   139
     J2C5mid5                    Bricker - direct

1    staff identified deficiencies in the firm's quality of controls

2    with respect to the way audit teams were testing the allowance

3    for loan losses in the audits that they identified.

4    Q.   So, do you see the second sentence here, the inspection

5    team reviewed the firm's auditing of the ALL in 12 audits and

6    identified deficiencies in the testing of the ALL in seven of

7    these audits?

8    A.   Yes.

9    Q.   Each of which is included in part 1A of this report.

10               Do you see that?

11   A.   Yes.

12   Q.   So, is it your understanding that the ALL testing was a

13   comment or deficiency in seven issuers listed in Part I?

14   A.   Yes.

15   Q.   What's your understanding about when the Part I comment is

16   also included in Part II?

17   A.   So, a Part I comment is a comment for a specific audit.

18   It's included in Part II if you see the same thing multiple

19   times such that it would suggest that there is a broader

20   systematic issue, something wrong with the underlying process,

21   underlying methodology, those sorts of things.          And so, if you

22   see the same thing being repeated, then that's the kind of

23   thing that would be included in Part II and that's what's

24   reflected in seven of 12 audits.       There were concerns in the

25   testing of the allowance.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 125 of 176   140
     J2C5mid5                    Bricker - direct

1                MS. KRAMER:   Your Honor, I wasn't sure if there was a

2    problem with a screen in the jury box.        Is anyone having a

3    problem with the screen?

4                THE COURT:    Can you all see the screen?

5                JUROR:   I just tilted it.

6                THE COURT:    You all can see?

7                THE JURY:    Yes.

8                THE COURT:    Thank you.

9    BY MS. KRAMER:

10   Q.   Did you review the 2014 KPMG inspection report that's in

11   evidence as Government Exhibit 1 in conducting your job at the

12   SEC?

13   A.   Yes.

14   Q.   And, did you use this report in fulfilling any of the

15   functions that you testified about earlier?

16   A.   Yes.

17   Q.   I would like you to take a look at what's marked for

18   identification as Government Exhibit 3.         Do you recognize this

19   exhibit?

20   A.   Yes.

21   Q.   How do you recognize it?

22   A.   This is a PCAOB of the inspection of KPMG which was issued

23   November 9th of 2016, so this is on the 2015 audits.

24               MS. KRAMER:   The government offers Government Exhibit

25   3.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 126 of 176   141
     J2C5mid5                    Bricker - direct

1                MR. BOXER:    No objection.

2                MR. WEDDLE:    No objection.

3                THE COURT:    Government Exhibit 3 is received.

4                (Government's Exhibit 3 received in evidence)

5    BY MS. KRAMER:

6    Q.   Let's look at the front cover.        So, what is the title of

7    this document?

8    A.   The title is Report on 2015 inspection of KPMG, LLP, and it

9    is the one headquartered in New York, New York.

10   Q.   What date was this released?

11   A.   It was issued by the PCAOB on November 9, 2016.

12   Q.   Is that when the SEC received it?

13   A.   Yes.

14   Q.   Did you review Government Exhibit 3 in performing your

15   duties at the SEC?

16   A.   Yes.

17   Q.   Did you use this report in fulfilling any of the functions

18   you testified about earlier?

19   A.   Yes.

20   Q.   Did you rely on this report in performing any of those

21   functions that you testified about earlier?

22   A.   Yes.

23   Q.   If, when looking at is this, you knew that individuals at

24   KPMG had secretly obtained advance knowledge of some of the

25   inspection selections, would that have affected your ability to


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 127 of 176   142
     J2C5mid5                    Bricker - direct

1    rely on this report?

2                MR. BOXER:    Objection.

3                MR. WEDDLE:    Objection, your Honor.

4                THE COURT:    Overruled.

5                THE WITNESS:   Yes.

6    BY MS. KRAMER:

7    Q.   Why?

8    A.   It would have affected my ability to rely on it because

9    this report would have been prepared on a different basis than

10   the other reports from the other firms.         That is to say, with a

11   particular understanding of the design of PCAOB's inspection

12   program, then I incorporate that understanding of their program

13   into how I read and use and rely on the reports that are

14   generated by that program.        So, if the program really isn't

15   working as designed for one firm, then that would be important

16   to know when using this report.

17   Q.   And would that be true, would it affect your ability to

18   rely on the report even if the work papers had already been

19   archived and couldn't be changed?

20   A.   Yes.

21               MR. BOXER:    Objection.

22               MR. WEDDLE:    Objection.

23               THE COURT:    Overruled.

24               THE WITNESS:   Yes.

25   BY MS. KRAMER:


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 128 of 176   143
     J2C5mid5                    Bricker - direct

1    Q.   Why?

2    A.   It would be important because the premise for the selection

3    of the engagements and the information about just the 50

4    engagements that the PCAOB looked at wouldn't necessarily be

5    representative of the firm's total portfolio of engagements

6    that, audits of public companies that are regulated by the SEC.

7    Q.   I would like to show you now what's been marked for

8    identification as Government Exhibit 5.         Do you recognize this

9    exhibit?

10   A.   Yes.

11   Q.   How do you recognize it?

12   A.   As an inspection report of KPMG.

13   Q.   For what year?

14   A.   This was the 2016 inspections.       It was issued January 15th

15   of this year, 2019.

16               MS. KRAMER:    The government offers Government Exhibit

17   5.

18               MR. BOXER:    May we have a moment, your Honor?

19               THE COURT:    Yes.

20               (Counsel conferring)

21               MR. BOXER:    Your Honor, can we either approach or

22   address it at the next break?       But there is an issue with this

23   particular exhibit.

24               THE COURT:    You know, normally we take a mid-afternoon

25   break anyway, why don't we take a 10 minute break.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 129 of 176   144
     J2C5mid5                    Bricker - direct

1              Ladies and gentlemen, leave your note pads on your

2    chairs and we will continue in 10 minutes.

3              (Continued on next page)

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 130 of 176   145
     J2C5mid5                    Bricker - direct

1              (Jury not present)

2              THE COURT:    You sir, you may step down.

3              (Witness steps down)

4              THE COURT:    Do you want to talk about it now?

5              MS. KRAMER:    Your Honor, if we are talking about an

6    evidentiary issue, can we wait until the witness leaves the

7    room?

8              THE COURT:    Sure.

9              MR. BOXER:    This Exhibit was initially sent to us --

10   well, it was said that it would be presented in redacted form.

11   Then it was disclosed to us in unredacted form and I think what

12   was just presented was, again, redacted form.          We are fine with

13   and we think it is appropriate for the whole exhibit to come in

14   without redactions.     I wasn't sure if the government was

15   honoring some internal thought of ours but we would have raised

16   it before but the last version we saw did not have redactions.

17             MS. KRAMER:    So, we realized yesterday that the

18   version that we had in our system had no redactions and what we

19   had attached to our motion in limine when we just had the draft

20   form had redactions.     Your Honor's ruling was that you were

21   allowing the report but that some redactions may be appropriate

22   and so we were trying to honor our initial proposal by

23   confirming the redactions to the final report of the draft.

24   Our understanding was that defense counsel wanted those

25   redactions which is part of the reason they rejected to the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 131 of 176      146
     J2C5mid5                    Bricker - direct

1    report in the first instance some of the ultimate issue stuff

2    that's in there.      So, I think there was perhaps a

3    misunderstanding if that's not their current position.

4               THE COURT:    Okay.   What's the position of defendant?

5               MR. WEDDLE:    I totally agree.    That's why we wanted to

6    raise it at the break because I think it is just a

7    misunderstanding about what people's preferences were.           But, we

8    agree with Mr. Middendorf's counsel that the whole report

9    should come in, not a redacted version.         I don't think

10   they're -- we can do it on cross but -- I think it was a

11   misunderstanding about where we stood on that issue.

12              THE COURT:    Okay.   So, do you have an unredacted

13   version we can use?

14              MS. KRAMER:    I think so, your Honor.      Let us confer

15   and perhaps before we are ready to resume we can let the Court

16   know where things stand in terms of what we are prepared to do

17   and if there is any other issue.

18              THE COURT:    Okay.   Come back in 10 minutes.      Thanks.

19              (recess)

20              THE COURT:    Have you worked out the issue with the

21   exhibit?

22              MS. KRAMER:    Yes, your Honor.    We have an unredacted

23   version that I will show the witness and offer with defense

24   counsel's consent.

25              THE COURT:    Okay.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 132 of 176   147
     J2C5mid5                    Bricker - direct

1              All set for the jury?

2              MS. KRAMER:    Yes, your Honor.

3              THE COURT:    Okay.

4              (Continued on next page)

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 133 of 176   148
     J2C5mid5                    Bricker - direct

1              (Jury present; witness resumes the stand)

2              THE COURT:    Please, be seated in the courtroom.

3              Good afternoon, folks.

4              THE JURY:    Good afternoon.

5              THE COURT:    Ms. Kramer, you may proceed.

6              MS. KRAMER:    Thank you, your Honor.

7    BY MS. KRAMER:

8    Q.   Mr. Bricker, I am showing you what's been marked for

9    identification as Government Exhibit 5, and Mr. Urbanczyk,

10   could you scroll through this exhibit, please?

11             Mr. Bricker, do you recognize Government Exhibit 5?

12   A.   I do.

13   Q.   How do you recognize it?

14   A.   I recognize it as a PCAOB inspection report on the 2016

15   inspections of KPMG.

16             MS. KRAMER:    Your Honor, the government offers

17   Government Exhibit 5.

18             MR. BOXER:    No objection.

19             MR. WEDDLE:    No objection.

20             THE COURT:    Government Exhibit 5 is received.

21             (Government's Exhibit 5 received in evidence)

22             MR. WEDDLE:    Your Honor, I'm sorry.       Your Honor, can I

23   revise what I just said which is based on your Honor's ruling?

24   We stand by our position.

25             THE COURT:    Noted.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 134 of 176   149
     J2C5mid5                    Bricker - direct

1    BY MS. KRAMER:

2    Q.   So, before the 2016 inspection report came out, when were

3    PCAOB inspection reports typically issued?

4    A.   The inspection reports are typically issued in the year

5    following the inspections.

6    Q.   In what season or what range of months are they typically

7    issued?

8    A.   So, they would typically be issued in sort of the May to

9    December time frame.     It varies according to firm, but that's

10   in general terms.

11   Q.   So, looking at Government Exhibit 5, when was the 2016

12   inspection report issued?

13   A.   It was issued in January 2019.

14   Q.   How does that relate, that release date of January of 2019,

15   relate to when the PCAOB inspection reports are typically

16   issued?

17             MR. BOXER:    Objection.

18             MR. WEDDLE:    Objection.

19             THE COURT:    Overruled.

20             You can answer.

21             THE WITNESS:     It is issued much later.

22   BY MS. KRAMER:

23   Q.   Now, let's look at page 7.      Take a look at the paragraph

24   under the subheading audit engagements selected for inspection.

25   What does this paragraph say about how many audits were


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 135 of 176   150
     J2C5mid5                    Bricker - direct

1    inspected between late 2015 and early 2016?

2    A.   It was 50 issuer audits of a particular type and then one

3    additional one of a different type.        So, in total, it was 51.

4              (Continued on next page)

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 136 of 176    151
     J2CYMID6                    Bricker - Direct

1    BY MS. KRAMER:

2    Q.   What's your understanding of that advance notice of the

3    engagements and the PCAOB's ability to write a report of them?

4              MR. BOXER:    Objection.

5              MR. WEDDLE:    Objection, your Honor.

6              THE COURT:    Do you have an understanding of that?

7              THE WITNESS:     Yes.

8              MR. WEDDLE:    I still have an objection, your Honor.

9              MR. BOXER:    Objection.

10             THE COURT:    Overruled.

11   BY MS. KRAMER:

12   Q.   What's your understanding of that?

13   A.   My understanding is that the advance notice of the

14   engagements was different from the design of the PCAOB's

15   inspection program generally, and therefore advance notice was

16   improper because it was being evaluated in relation to the

17   PCAOB's program and enabled the firm to essentially have more

18   time and sort of advance time in its audit engagements.

19   Q.   What, if anything, do you understand the PCAOB did with

20   respect to the inspections that were the subject of the advance

21   notice?

22   A.   The PCAOB then needed to go back to those inspections and

23   review those.    The PCAOB also needed to select additional

24   audits to inspect.

25             MS. KRAMER:    Thank you, Mr. Urbanczyk.       Let's go to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 137 of 176   152
     J2CYMID6                    Bricker - Direct

1    the next page.

2    Q.   Look at the last sentence in the first paragraph on this

3    page.

4              What's your understanding of how many replacement

5    inspections the PCAOB conducted after learning about the

6    advance notice?

7    A.   There were ten additional financial institution audits.

8    Q.   And what's your understanding about when they took place,

9    when those inspections took place?

10   A.   Those inspections occurred from May 2017 until

11   October 2017.

12   Q.   What's your understanding, if any, about whether those

13   replacement inspections affected the issuance date of the 2016

14   PCAOB inspection report?

15             MR. BOXER:    Objection.    No foundation, your Honor.

16             MR. WEDDLE:    Hearsay.

17             MS. KRAMER:    I can ask some more questions,

18   your Honor.    That's fine.

19             THE COURT:    Okay.

20   BY MS. KRAMER:

21   Q.   You testified earlier, Mr. Bricker, that the report

22   typically comes out between May and December of the year

23   following the inspections.      Is that right?

24   A.   That's correct.

25   Q.   So for the inspections conducted in 2016, in the ordinary


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 138 of 176   153
     J2CYMID6                    Bricker - Direct

1    course, when did you expect to receive that report?

2    A.   For the 2016 engagements, ordinarily we would have received

3    the inspection report in 2017.

4    Q.   When in 2017 typically?

5    A.   Typically between May to December.

6    Q.   And what's your understanding about what the PCAOB was

7    doing between May and October of 2017 based on the text in this

8    exhibit that's in evidence?

9               MR. BOXER:    Objection, your Honor.

10              MR. WEDDLE:   Objection.

11              MR. BOXER:    Hearsay.   There's no foundation.      This is

12   a witness from the SEC, not the PCAOB.

13              THE COURT:    I think he can testify to his

14   understanding of what it would have been doing.

15              MS. KRAMER:   I'll withdraw that question, your Honor.

16   Q.   Mr. Bricker, could you read the sentence that has the

17   yellow highlighting that's on the screen in front of you.

18   A.   "The inspections of these ten additional financial

19   institution audits occurred during the period from May 2017 to

20   October 2017."

21   Q.   Do you have an understanding of whether the PCAOB can write

22   an inspection report for inspections that it has not yet

23   conducted?

24   A.   No.   It cannot.

25   Q.   What's your understanding of how long the typical period is


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 139 of 176   154
     J2CYMID6                    Bricker - Direct

1    between when the inspections finish and when the report is

2    issued?

3              MR. BOXER:    Asked and answered, your Honor.

4              THE COURT:    Overruled.

5              You can answer.

6              THE WITNESS:     The typical period would be the

7    inspections occur during a year, and then the following year,

8    roughly May to December or so, five to twelve months afterward.

9    Q.   When did this report for the 2016 inspections of KPMG get

10   issued?

11   A.   It was issued in January 2019.

12   Q.   How, if at all, did the delay in your receipt of the 2016

13   inspection report affect the functions that you usually use the

14   inspection reports to perform?

15             MR. BOXER:    Objection.

16             MR. WEDDLE:    Objection, your Honor.

17             THE COURT:    Overruled.

18             THE WITNESS:     The delay in receipt delayed our ability

19   to use the inspection report in all of the ways that we use

20   inspection reports which include review of the specific issues

21   identified in the inspection reports for noncompliance with

22   rules, including with the Commission rules.         So that means

23   referrals to our Division of Enforcement or referrals to our

24   Division of Corporation Finance as just examples.

25   BY MS. KRAMER:


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 140 of 176        155
     J2CYMID6                    Bricker - Direct

1    Q.   What, if anything, have you and your staff done to try to

2    compensate for the delay in receiving the 2016 KPMG inspection

3    report?

4    A.   So to compensate, I and my staff have had direct meetings

5    with PCAOB -- with the PCAOB, as well as its staff, as well as

6    meetings with representatives from KPMG.

7    Q.   How, if at all, was -- withdrawn.

8                You testified earlier that you play a direct role in

9    overseeing the PCAOB's budget.         Is that right?

10   A.   Yes.

11   Q.   Are you aware whether or not the PCAOB's allocation of

12   money was affected by the need to do these replacement

13   inspections between May and October 2017?

14               MR. BOXER:    Objection.

15               MR. WEDDLE:    Objection, your Honor.

16               THE COURT:    Overruled.

17               THE WITNESS:    The allocation of the PCAOB's budget

18   incorporated allocation for staff to perform the additional

19   inspections.

20   BY MS. KRAMER:

21   Q.   So could you explain what you mean by "allocation of staff

22   to perform the additional inspections."

23               MR. BOXER:    Your Honor, I object to the leading.        He

24   answered the question.

25               MR. WEDDLE:    We join, your Honor.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 141 of 176   156
     J2CYMID6                    Bricker - Direct

1              THE COURT:    Has your LiveNote stopped?

2              MS. MERMELSTEIN:     Ours has stopped.

3              MR. JASON:    Yes, your Honor.

4              THE COURT:    Could you repeat the question.

5              MS. KRAMER:    Sure.    I can't remember my question,

6    your Honor, because I was following up on something specific

7    the witness said.     Let me try the question that I asked

8    previously.

9    Q.   Based on your role at the SEC, do you know how, if at all,

10   the PCAOB's allocation of money was affected by the need to do

11   these replacement inspections between May and October of 2017?

12             MR. BOXER:    Objection.    Asked and answered.

13             MR. WEDDLE:    Objection.

14             THE COURT:    Overruled.

15             You can answer.

16             THE WITNESS:     The budget process incorporates funding

17   for the inspections group in terms of their needs.           And so

18   their needs incorporated needs in order to do the additional

19   inspections that are described here.

20             And so part of our review of their budget request and

21   the support for their budget request included their requests

22   regarding additional needs and the allocation of PCAOB

23   resources in order to accomplish this additional work.

24   BY MS. KRAMER:

25   Q.   And did you do additional work in connection with the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 142 of 176   157
     J2CYMID6                    Bricker - Direct

1    PCAOB's budget needs as a result of these replacement

2    inspections?

3    A.   Yes.

4                MS. KRAMER:   May I have one moment, your Honor?

5                THE COURT:    Yes.

6                (Government counsel conferred)

7                MS. KRAMER:   Thank you, Mr. Urbanczyk.

8    Q.   Are you familiar with the SEC's process for receiving and

9    reviewing inspection reports?

10   A.   Yes.

11   Q.   How does the SEC receive PCAOB inspection reports in the

12   ordinary course?

13   A.   In the ordinary course, those reports are received in the

14   Commission's office of the secretary and then distributed from

15   that point.

16   Q.   We'll get more specific in a moment.

17               But for what general purposes, in your understanding,

18   does the SEC review PCAOB inspection reports?

19   A.   In general, we review inspection reports for, in the

20   first instance, the information that they include regarding

21   compliance with SEC rules, PCAOB rules, professional standards,

22   and so forth.

23               We also use them in the course of evaluating the

24   performance of auditors generally and our consideration of

25   PCAOB rules, as well as our own approval of PCAOB's rules and


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 143 of 176   158
     J2CYMID6                    Bricker - Direct

1    SEC rules directly.     Those are just examples of the way we use

2    reports.

3    Q.   When are inspection reports typically received by the

4    Office of the Chief Accountant, OCA?

5    A.   The inspection reports are generally received at the same

6    time the public receives them, giving allowance for a couple of

7    days for the reports to come in to the office of the secretary

8    and then made available to my staff within the Office of the

9    Chief Accountant.

10   Q.   And within the Office of the Chief Accountant, which groups

11   get the PCAOB inspection reports when they come in?

12   A.   The reports -- just given the confidential information

13   that's included in those reports, those reports are maintained

14   by the chief counsel, my chief counsel, in the Office of the

15   Chief Accountant.     So they're maintained there.       And then

16   they're distributed across the office to the individual groups

17   that I have.

18              I have an accounting group that focuses on accounting,

19   I have a professional practice group which focuses on audit and

20   auditor independence, I have an international group, and then I

21   have the chief counsel and enforcement liaison group.           So those

22   are four groups within my office.        And we distribute those

23   according to our uses for the reports.

24   Q.   Do you have an understanding of what the professional

25   practice group focuses on in reviewing PCAOB inspection


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 144 of 176   159
     J2CYMID6                    Bricker - Direct

1    reports?

2    A.   The professional practice group focuses on the audit work.

3    So the professional practice group focused on the inspection

4    reports for our rule making.       My deputy in charge of the

5    professional practice group manages the rule-making process,

6    oversees the PCAOB on a day-to-day basis, as well as

7    administers the auditor independence consultations, the auditor

8    independence issues that our office addresses.

9    Q.   Is the accounting group's process for receiving and

10   reviewing inspection reports memorialized in a document?

11   A.   It is.

12   Q.   When you were an accounting fellow at the SEC back in 2009,

13   did any of your work involve the process by which the Office of

14   the Chief Accountant receives PCAOB inspection reports and

15   reviews them?

16   A.   It did.

17   Q.   What work did you do on that issue when you were an

18   accounting fellow?

19   A.   The work that I did on that issue was to prepare the first

20   draft of an office policy or process for receipt of the

21   inspection reports.     And how we would review those primarily

22   focused on accounting issues, about how we would go about

23   reviewing those reports.

24   Q.   And what instructions were you given in connection with

25   that project back in 2009?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 145 of 176   160
     J2CYMID6                    Bricker - Direct

1    A.   The instructions I was given was to start with a draft and

2    to work with my colleagues within OCA to prepare a document

3    that would create a much more consistent approach to reviewing

4    the PCAOB inspection reports.

5    Q.   What was your understanding for the reason for that change?

6    A.   The reason for that change -- it was precipitated, at least

7    in part, by the Commission learning or identifying that the

8    PCAOB had inspected the audit of Lehman Brothers a year prior

9    to that and wanting a lot more consistency in our review of

10   inspection reports for those kinds of issues that might be

11   included in PCAOB inspection reports.

12   Q.   What was the outcome of the work that you did on this issue

13   as an accounting fellow?

14   A.   The outcome was the development of an OCA process document

15   or policy document for doing that work.

16   Q.   I'm sorry.   For what?

17   A.   For reviewing the inspection reports and carrying that out.

18   Q.   Okay.   I'd like you to take a look at what's marked for

19   identification ads Government Exhibit 353.

20             Do you recognize this document?

21   A.   I do.

22   Q.   How do you recognize it?

23   A.   I recognize this as a document that I worked on and

24   supervised when I returned to the SEC.        This is a -- because I

25   returned to the SEC as the deputy chief accountant for the


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 146 of 176   161
     J2CYMID6                    Bricker - Direct

1    accounting group, which is just one of the groups within OCA,

2    one of the early things that I did was to set forth a document

3    that would describe for the accounting group what was important

4    in the work of the accounting group and how we would go about

5    doing that.

6    Q.   And is Government Exhibit 353 part of that document?

7    A.   It is.

8               MS. KRAMER:   Your Honor, the government offers

9    Government Exhibit 353.

10              MR. WEDDLE:   No objection, your Honor.

11              MR. BOXER:    No objection, your Honor.      We may be

12   offering additional portions in the future, but no objection to

13   this document.

14              THE COURT:    353 is received in evidence.

15              (Government's Exhibit 353 received in evidence)

16   BY MS. KRAMER:

17   Q.   Now, just looking at the first page for a moment, the

18   title, Office of the Chief Accountant accounting group, I want

19   to ask you a question.

20              Is this the strategy document that applies for the

21   whole Office of the Chief Accountant?

22   A.   No.   It's just the accounting group.

23   Q.   Is there a different strategy document that exists for the

24   professional practice group?

25   A.   There is not a separate sort of documented strategy, but


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 147 of 176    162
     J2CYMID6                    Bricker - Direct

1    each of the functional groups was led by a different

2    individual.     So they carried out how to prioritize the work and

3    how to focus their teams in their own ways.         I took the

4    approach of documenting it in this form and this format.

5                MR. WEDDLE:   Objection, your Honor.      Move to strike

6    everything after the word "strategy" at the start of the

7    answer.     Nonresponsive.

8                THE COURT:    Overruled.

9    BY MS. KRAMER:

10   Q.   When you testified earlier that the accounting group is

11   focused on accounting issues, what do you mean by that?

12   A.   The accounting group is focused on essentially the

13   accounting standards or the rules of the road that companies

14   have to follow when preparing their financial statements.

15               We have the professional practice group which focuses

16   on the auditing of financial statements.         There is some

17   overlap, but in terms of relative emphasis, we're much more

18   focused on the preparation of the financial statements and the

19   accounting policies that companies are required to follow.

20   Q.   And do you have an understanding of why there is a strategy

21   document to give guidance to the accounting group on what to

22   look for in accounting issues when reviewing PCAOB inspection

23   reports?

24   A.   Yes.    So the strategy document was important because the

25   accounting group is the largest group.        At the time -- I'll


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 148 of 176    163
     J2CYMID6                    Bricker - Direct

1    just give it an approximation -- we probably had 20 people

2    within that group.     And so what I was focused on was providing

3    consistency to those 20 people so that we were focused on

4    common issues.

5              But still that group had a role to play in inspection

6    reports because the inspection reports include PCAOB

7    inspectors' observations regarding compliance with our rules

8    which might be accounting issues.        So, for example, the

9    allowance for loan losses is, in the first instance, an

10   accounting issue.     So this group needed to be aware of that.

11             MR. BOXER:    Objection, your Honor.      It's a narrative

12   again, and it's not responsive.

13             MR. WEDDLE:    We join in that and move to strike,

14   your Honor.

15             MS. KRAMER:    Your Honor, the question was a "why"

16   question.

17             THE COURT:    I agree.    Overruled.

18   BY MS. KRAMER:

19   Q.   Take a look at page 4.     I want to direct your attention to

20   the bottom paragraph with the subheading Identification of a

21   Referral Matter.

22             What's a "referral matter"?

23   A.   A "referral matter" is a term that we developed as part of

24   this policy to refer to, identify, a specific item within an

25   inspection report that we would refer to another group within


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 149 of 176   164
     J2CYMID6                    Bricker - Direct

1    the Commission, frequently the Division of Corporation Finance

2    or the Division of Enforcement.

3    Q.   Take a look at the next page, page 5.        So look at the

4    second bullet that says:      "The review team should consider

5    reporting matters that the PCAOB describes as a violation of

6    SEC rules or regulations."

7              What does that mean?

8    A.   That's referring to the review team within OCA should

9    consider reporting or referring matters that the PCAOB has

10   described within the inspection report as a violation of SEC

11   rules or regulations.

12   Q.   And is that the review team within the accounting group

13   within OCA?    Or is that in a different group?

14   A.   It's principally within the accounting group, but it

15   included others just to make sure that we had a cross-office

16   representation.

17   Q.   And so take a look in the next sentence:         "The team should

18   avoid reporting matters described as violations by the auditor

19   of independent standards since those matters are otherwise

20   assessed by the professional practice group independence."

21             What does that mean?

22   A.   So that's referring to the division of responsibilities

23   within OCA.    This is essentially saying don't duplicate the

24   work that's being done by the professional practice group

25   because they already have a process for reviewing those issues.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 150 of 176   165
     J2CYMID6                    Bricker - Direct

1    Q.   And is there a group within OCA that is reviewing PCAOB

2    inspection reports for issues of quality control?

3    A.   Yes.

4    Q.   What group is that?

5    A.   The professional practice group.

6    Q.   Let's turn to the last page, page 9.

7                If you could just try to expand the entire chart.

8                Generally, what does this chart illustrate?

9    A.   So this is a chart that at the time my team and the

10   accounting group developed to visually depict how inspection

11   reports were coming into the Commission.         So they were received

12   and then next transmitted -- that's the next row -- to the

13   Office of the Chief Counsel within my group.

14               Next, to the professional practice group.        That's the

15   abbreviation for PPG.      And then it continues with primarily,

16   you know, the detail being the accounting group because it was

17   written for individuals within the accounting group.

18               It then continues to the rows below, which CF is the

19   Division of Corporation Finance.       It has its own group of

20   accountants which they also refer to themselves as a division's

21   office.     IM refers to investment management.       That's the

22   Division of Investment Management.        And the last one is the

23   Division of Enforcement.

24   Q.   Do you personally read inspection reports for the largest

25   accounting firms?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 151 of 176   166
     J2CYMID6                    Bricker - Direct

1    A.   I do.

2    Q.   Does that include the inspection report for KPMG U.S.?

3    A.   Yes.

4    Q.   How, if at all, does the SEC's review of PCAOB inspection

5    reports affect the SEC's ability to fulfill its mission?

6    A.   The information in inspection reports is a source of

7    information for the SEC as we accomplish much more generally

8    our mission.     Our mission starts with investor protection.

9                It includes capital formation.      It includes the

10   fairness and efficiency of our markets.         So inspection reports

11   is a source of how auditors are complying with our rules and

12   any identification by the PCAOB on deficiencies in compliance

13   with our rules.    All of our rules are, in some way, designed to

14   promote and further our mission.

15   Q.   Take a look at what's marked for identification as

16   Government Exhibit 354.

17               Do you recognize this document?

18   A.   I do.

19               MS. KRAMER:   Mr. Urbanczyk, why don't you just scroll

20   through it quickly, please.

21   Q.   How do you recognize this document?

22   A.   This is the SEC's strategic plan for the fiscal years of

23   2014 to 2018.

24               MS. KRAMER:   Your Honor, the government offers

25   Government Exhibit 354.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 152 of 176   167
     J2CYMID6                    Bricker - Direct

1              MR. WEDDLE:    No objection.

2              MR. BOXER:    No objection.

3              THE COURT:    354 is received.

4              (Government's Exhibit 354 received in evidence)

5    BY MS. KRAMER:

6    Q.   Okay.   So what is the subheading under strategic plan

7    fiscal years 2014 through 2018?

8    A.   The subheading is:     "Protecting investors; maintaining

9    fair, orderly and efficient markets; and facilitating capital

10   formation."

11   Q.   All right.   Let's turn to page 14.

12             What is the strategic objective 1.1 in the red font?

13   A.   It is that the SEC establishes and maintains a regulatory

14   environment that promotes high-quality disclosure; financial

15   reporting and governance; and prevents abusive practice by

16   registrants, financial intermediaries, and other market

17   participants.

18             MS. KRAMER:    If you could go back.      Thank you.

19   Q.   So looking at the text under that strategic objective, take

20   a look at the third paragraph.

21             What does the first sentence say?

22   A.   It says:   "The federal securities laws entrust the SEC with

23   authority to shape the regulatory framework so that investors

24   are protected through the availability of high-quality

25   disclosure about their investments."


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 153 of 176    168
     J2CYMID6                    Bricker - Direct

1    Q.   What do you understand "high-quality disclosure" to mean?

2    A.   An example of high-quality disclosure would be financial

3    disclosures that are complete and accurate and reliable where

4    investors can have confidence in their ability to rely on that

5    information when making investment decisions.

6    Q.   What's your understanding of what makes a disclosure a

7    high-quality disclosure?

8    A.   It's a high-quality disclosure, as an example, if it

9    provides honest and accurate and complete information; that is,

10   it's information that complies with our rules.

11   Q.   Let's look at under the heading Initiatives.         Do you see

12   the text:    "To accomplish this strategic objective, the SEC

13   plans to implement the following initiatives"?

14   A.   I do.

15   Q.   Let's turn to page 16.

16             What is the heading of the initiative next to the

17   first bullet?

18   A.   The heading is "To foster high-quality audits through the

19   oversight of the accounting profession."

20   Q.   What does the first sentence say?

21   A.   It says:   "The SEC will continue to oversee the Public

22   Company Accounting Oversight Board and its regulation of

23   independent auditors through the PCAOB's inspection and

24   disciplinary programs."

25   Q.   What do you understand that to mean?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 154 of 176   169
     J2CYMID6                    Bricker - Direct

1    A.   It means the work that we do in overseeing the PCAOB is

2    important.    It also means that its inspection and disciplinary

3    programs are important elements to that oversight.           And

4    together, all of that work is contributing to the SEC's

5    strategic plan.

6    Q.   And what does the second sentence say?

7    A.   It says:   "The SEC also will continue to closely work with

8    the PCAOB on the promulgation and interpretation of auditing

9    standards to address current issues in the capital markets."

10             MS. KRAMER:    Thank you, Mr. Urbanczyk.

11   Q.   Are you familiar with someone named David Middendorf?

12   A.   I am.

13   Q.   How do you know him?

14   A.   Through my work at the SEC.

15   Q.   Do you remember approximately when you met him?

16   A.   Approximately 2015.

17   Q.   Do you know what his role was at the time?

18   A.   At the time he was the head of KPMG's national office.

19   Q.   And what's your understanding of what KPMG's national

20   office is?

21   A.   KPMG's national office, like other national offices, is an

22   element of a firm's quality control system.         So it's a function

23   within the firm where audit teams can seek advice and

24   interpretations and support for the judgments that they need to

25   make.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 155 of 176   170
     J2CYMID6                    Bricker - Direct

1    Q.   Did you ever meet David Middendorf face to face?

2    A.   I did.

3    Q.   One time or more than one time?

4    A.   More than one time.

5    Q.   Take a look at what's marked for identification as

6    Government Exhibit 1502.

7                Do you recognize what's in this exhibit?

8    A.   Yes.    It's a picture of Dave Middendorf.

9                MS. KRAMER:   Your Honor, the government offers

10   Government Exhibit 1502.

11               MR. BOXER:    No objection.

12               MR. WEDDLE:   No objection.

13               THE COURT:    1502 is received.

14               (Government's Exhibit 1502 received in evidence)

15   BY MS. KRAMER:

16   Q.   All right.   Let's turn to how you met Mr. Middendorf.

17               Take a look at what's marked for identification as

18   Government Exhibit 300.

19               Do you recognize this document?

20               Mr. Urbanczyk, if you want to just scroll through.

21   Thanks.

22   A.   I do.

23   Q.   How do you recognize this document?

24   A.   As an email that I was included on, and I authored the

25   first email in the chain.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 156 of 176   171
     J2CYMID6                    Bricker - Direct

1    Q.   You authored the first email in the chain?

2    A.   Yes.

3    Q.   And is this a series of emails that you sent and received

4    in the ordinary course of performing your duties at the SEC?

5    A.   Yes.

6    Q.   Who were you emailing with in this chain?

7    A.   I sent an email to the heads of the national offices for

8    Ernst & Young, PwC, Deloitte, and KPMG.

9    Q.   Who was the head of the national office for KPMG if you

10   know?

11   A.   Dave Middendorf.

12               MS. KRAMER:   Your Honor, the government offers

13   Government Exhibit 300.

14               MR. BOXER:    No objection.

15               MR. WEDDLE:   No objection.

16               THE COURT:    300 received.

17               (Government's Exhibit 300 received in evidence)

18   BY MS. KRAMER:

19   Q.   So let's focus on the bottom of the first page at the email

20   from you dated July 14, 2015.

21               What positions did the recipients in the "to" field

22   hold at the time you sent this?

23   A.   They were responsible -- they were the heads of the

24   national offices for each of their respective firms.

25   Q.   And do you see David Middendorf's name on here?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 157 of 176    172
     J2CYMID6                    Bricker - Direct

1    A.   I do.

2    Q.   What was the purpose of your email on July 14, 2015, to

3    these heads of national offices?

4    A.   The purpose was to let them know that I would be attending

5    a CAQ symposium -- CAQ stands for Center for Audit Quality

6    symposium -- and that I anticipated having time for a

7    discussion to listen on matters of interest or concern.

8    Q.   Let's take a look at the email in the center of the page

9    that starts out with the word "Wes."

10             Who sent this email?

11   A.   Dave Middendorf.

12   Q.   What did he say?

13   A.   He said that he also would be at the CAQ symposium.          It

14   would be great to introduce himself.        He'd also spoken with

15   Mark Northan who is a KPMG partner, and offered to provide

16   views on the allowance for loan loss issues.

17   Q.   Did you in fact meet him that Sunday?

18   A.   I did.

19   Q.   Where did you meet him?

20   A.   We met at the CAQ symposium after the normal agenda for the

21   symposium was over.

22   Q.   Let's actually look at your response at the top of the

23   page.

24             What was the date of that Sunday?

25   A.   August 9.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 158 of 176   173
     J2CYMID6                    Bricker - Direct

1    Q.   Okay.   Thank you.

2              So where at the symposium did you meet him?

3    A.   As I recall, we met in the symposium room, and we met sort

4    of at the front of the room after the normal program was over

5    and most people were exiting the room.        So there was an open

6    table at the front of the room.

7    Q.   Do you recall what you discussed that day with David

8    Middendorf?

9    A.   As I recall just generally, I met him, as well as discussed

10   having a follow-up meeting to talk about the allowance for loan

11   loss issues.

12   Q.   Did he say anything about what the allowance for loan loss

13   issues were that he was facing?

14             MR. BOXER:    Objection.    Asked and answered.

15             THE COURT:    You can answer.

16             Overruled.

17             THE WITNESS:     He described that there were challenges

18   with the PCAOB inspection process for audits of banks with a

19   particular focus on the allowance for loan losses.

20   BY MS. KRAMER:

21   Q.   Did you have an understanding of what he meant by

22   challenges in inspections on the allowance for loan loss issue?

23   A.   Generally that challenges was referring that PCAOB

24   inspectors were identifying comments and potential deficiencies

25   within those audits.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 159 of 176   174
     J2CYMID6                    Bricker - Direct

1    Q.   What was the outcome of your conversation with David

2    Middendorf on August 9, 2015?

3    A.   We scheduled a follow-up meeting in Washington at the SEC.

4    Q.   Do you know what location of KPMG he worked at at the time?

5    A.   As I recall, it was New York.

6    Q.   Did you in fact have a follow-up meeting?

7    A.   Yes.

8    Q.   Take a look at what's marked for identification as

9    Government Exhibit 301.

10               Do you recognize this document?

11   A.   Yes.    I recognize it as an email and attached agenda.

12   Q.   Did you receive this email that's Government Exhibit 301 in

13   the course of performing your normal duties at the SEC in 2015?

14   A.   I did.

15   Q.   And who sent you the email and attachment in the bottom

16   half of the page?

17   A.   Dave Middendorf.

18               MS. KRAMER:   Your Honor, the government offers

19   Government Exhibit 301.

20               MR. BOXER:    No objection.

21               MR. WEDDLE:   No objection.

22               THE COURT:    301 received.

23               (Government's Exhibit 301 received in evidence)

24   BY MS. KRAMER:

25   Q.   So let's focus on the bottom three quarters of the page


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 160 of 176   175
     J2CYMID6                    Bricker - Direct

1    beginning with the header information in that email.

2              So what email did you receive from Dave Middendorf on

3    Friday, August 28?

4    A.   I received an email that attached an agenda for a meeting

5    that was scheduled at my office the following week on Monday.

6    Q.   And was the agenda attached to this email?

7    A.   It was.

8    Q.   Let's look at the next page.

9              Is this the agenda that was attached to the email?

10   A.   It was.

11   Q.   Focusing on the last non-indented bullet point that begins

12   with "inspection challenge," "inspection challenge establishing

13   reasonable assurance," what do you understand this to mean?

14   A.   "Inspection challenge" again referred -- I understood that

15   to mean that the PCAOB inspection process was challenging the

16   work of KPMG audit teams, and the format in which that was

17   communicated was through PCAOB comments.

18             The particular challenge -- so the words "establishing

19   reasonable assurance," "reasonable assurance" refers to the

20   objective of an audit.      The objective of an audit is to develop

21   reasonable assurance that the financial statements are fairly

22   presented.     So that's a technical reference to the conclusion

23   that an audit needs to have it supported.

24   Q.   When you said a moment ago that the PCAOB was challenging

25   the firm's work on allowance and expressing deficiencies, how


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 161 of 176   176
     J2CYMID6                    Bricker - Direct

1    does that get expressed in part 1 of a PCAOB inspection report?

2    A.   So in part 1, part 1 describes those as deficiencies and

3    then lists the nature of the deficiency.         So comments are

4    descriptions of deficiencies, and the report reflects a

5    description of those deficiencies.

6    Q.   When you met on August 31, 2015, with Dave Middendorf, did

7    you discuss the items on this agenda?

8    A.   We did.

9    Q.   Do you recall what, if anything, he said about the

10   inspection challenges that KPMG was facing?

11   A.   What I recall from the conversation was a discussion about

12   the subjective nature of the allowance and that he thought the

13   PCAOB was essentially asking for more than what their

14   methodology could provide.      So the three bullets underneath

15   were examples of some of those issues.

16   Q.   What was the outcome of the meeting on August 31, 2015?

17   A.   The outcome was more meetings and more discussion as we

18   sought to better understand what the issues were and what the

19   root cause of those issues were.

20   Q.   Throughout approximately what time period did you continue

21   to communicate with David Middendorf about this issue?

22   A.   Throughout 2015 and into 2016 as I recall.

23   Q.   What was your goal in those conversations?

24   A.   My goal was to better understand whether there was a

25   problem with SEC rules as a possible explanation, whether there


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 162 of 176   177
     J2CYMID6                    Bricker - Direct

1    was a problem with the KPMG audit methodology as a second type

2    of explanation, or whether there was some problem with the

3    inspection process as a possible third explanation.           So it was

4    trying to get a better sense of what the underlying root causes

5    were.

6    Q.   Let's take a look at what's marked for identification as

7    Government Exhibit 306.

8              Do you recognize Government Exhibit 306?

9    A.   I do as a meeting invitation on which I am included.

10   Q.   And did you receive this meeting invitation in the ordinary

11   course of performing your duties at the SEC in 2015?

12   A.   I did.

13             MS. KRAMER:    Your Honor, the government offers

14   Government Exhibit 306.

15             MR. BOXER:    No objection.

16             MR. WEDDLE:    No objection.

17             THE COURT:    306 is admitted.

18             (Government's Exhibit 306 received in evidence)

19   BY MS. KRAMER:

20   Q.   Let's focus on the top half of the email that doesn't

21   include the conference call dial-in information.

22             So what is the subject line of this meeting

23   invitation?

24   A.   ALLL, which stands for allowance for loan and lease losses,

25   guidance meeting with KPMG.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 163 of 176   178
     J2CYMID6                    Bricker - Direct

1    Q.    And where was it to be held?

2    A.    At the SEC's headquarters.     That's HQ.

3    Q.    Where is that?

4    A.    In Washington D.C.

5    Q.    And when was the meeting scheduled for?

6    A.    It was scheduled for October 26, 2015, in the afternoon.

7    Q.    Did you attend the meeting that this invitation was setting

8    up?

9    A.    I did.

10   Q.    Was David Middendorf there?

11   A.    As I recall, yes.

12   Q.    What, if anything, was discussed during the meeting about

13   inspections?

14   A.    The premise of the meeting was a carry-on of that prior

15   discussion that we had, but it was with greater focus on

16   documents that KPMG had shared with us regarding their methods

17   and tools.

18              And so we had previously received those and looked at

19   those.    So this was a meeting to discuss observations on those

20   documents, observations on the auditor guidance that was

21   included in those documents, and to talk about next steps.

22   Q.    And what was your goal in having this meeting?

23   A.    To continue our exploration of the issue, again, to better

24   understand whether there was a problem with our rules or KPMG's

25   audit methodology and audit approach or whether there was a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 164 of 176   179
     J2CYMID6                    Bricker - Direct

1    problem with the inspections.

2    Q.   If you concluded that the problem was with management's

3    failure to sufficiently calculate the allowance, so the

4    underlying accounting, what remedies were available to you or

5    what solutions were available to you?

6              MR. BOXER:    Objection, your Honor.      The witness

7    already testified he hasn't concluded anything as of yet.

8              THE COURT:    Well, that's right.      I don't know if this

9    is a hypothetical.

10             MS. KRAMER:    I'm sorry.

11   Q.   Let me ask you again:      What were the three potential root

12   causes that you were exploring in having these communications?

13   A.   The three potential were SEC rules.        The SEC has rules

14   for --

15             MR. BOXER:    Your Honor, I object.      She asked what the

16   three potential areas were, and the witness repeatedly takes

17   that as an opportunity to launch into a lecture.          He's

18   previously testified.      SEC rules, KPMG inspection challenges.

19   That was the question that was asked.        It's not appropriate for

20   him to be giving a dissertation.

21             MR. WEDDLE:    We join, your Honor.

22             THE COURT:    Okay.    Try to answer the question

23   directly.

24             Do you understand the question?

25             THE WITNESS:     Perhaps if I could hear the question


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 165 of 176   180
     J2CYMID6                    Bricker - Direct

1    again.

2    BY MS. KRAMER:

3    Q.   Let me go back for one second.

4              So SEC rules.     If you determined that SEC rules were

5    the cause of the allowance issues that was leading to

6    inspection challenges for KPMG, what solutions were available

7    to you?

8    A.   We could change our rules.      Our rules apply to management's

9    preparation, the procedural aspects that management has to go

10   through, just as an example.

11   Q.   Do these kinds of communications with accounting firms

12   contribute to your rule-making work generally?

13   A.   They do.   They inform us about problems or developments

14   that need to be incorporated into our rule set.          So it's a way

15   of keeping our rule set current.

16   Q.   If you concluded that the inspection challenges on the ALL

17   issue resulted from the inspection process, what remedies or

18   solutions were available to you?

19   A.   I could propose or I could recommend that the Commission

20   propose to change the rules.       Or I could issue staff guidance,

21   Commission staff guidance, regarding the preparation of the

22   allowance.    And there is existing staff guidance from OCA that

23   deals with preparing the allowance for loan losses.

24   Q.   Did there come a time that you reached any conclusions or

25   formed your own view about what the root cause was of this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 166 of 176    181
     J2CYMID6                    Bricker - Direct

1    issue?

2    A.   My focus was on ruling things out, and so one thing that I

3    ruled out was the need to update our staff guidance for the

4    allowance.     I also ruled out the need to recommend that the

5    Commission change its rules for the allowance.          So I ruled that

6    out.

7                And then that took us to sort of the second

8    possibility which was the audit methodology that KPMG had.            We

9    were not able to rule that out, but we didn't reach a

10   definitive conclusion about it.

11               We were able to rule out that the PCAOB inspection

12   process was somehow different or designed differently for KPMG.

13   Q.   Directing your attention to February 9, 2016, did you

14   participate in any meetings that day with KPMG personnel?

15   A.   I'm sorry.   Was there something --

16   Q.   I want to direct your attention to February 9, 2016.

17   A.   Okay.

18   Q.   Do you recall participating in any meetings with KPMG

19   personnel that day?

20   A.   Yes.

21   Q.   Who was in the meeting that you participated in?

22   A.   I participated in a meeting with KPMG's senior partner and

23   CEO, Lynn Dowdy; KPMG at the time head of their audit, Scott

24   Marcello; and Dave Middendorf as head of the national office.

25   Also in the meeting from the SEC was Brian Croteau, the deputy


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 167 of 176       182
     J2CYMID6                    Bricker - Direct

1    chief accountant for the professional practice group, and the

2    then chief accountant, Jim Schnurr.

3    Q.   Were you there?

4    A.   I was.

5    Q.   What was your role at the time?

6    A.   My role was the deputy chief accountant for the accounting

7    group.

8               MS. KRAMER:   Your Honor, I see that it's just a few

9    minutes to 5:00.

10              Is this a logical stopping point?

11              THE COURT:    Yes.   I think so.   It's almost 5:00.       I

12   want to let you all go before 5:00 each day.          So why don't we

13   break today, and we'll continue tomorrow morning.

14              I know you can never predict weather and trains and

15   all that stuff, but please, please do your best to get here at

16   9:15.    The trial will take longer if anybody is late because we

17   can't start, obviously, until everyone is here.

18              So please be here at 9:15, and we'll try to start

19   promptly at 9:30.     We'll have more coffee for you tomorrow

20   morning.    I know there probably wasn't enough this morning, but

21   we're going to get two of those big vats of coffee to make sure

22   there is enough.     It will be there between 9:00 and 9:15.

23              So feel free to come at 9:00 if you want.         Try to be

24   there by 9:15 tomorrow morning.       Leave your pads on your

25   chairs.    Don't discuss the case or do any research on the case,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 168 of 176        183
     J2CYMID6                    Bricker - Direct

1    any social media related the case.        Have a good night,

2    everybody, and we'll see you tomorrow morning.          Good night.

3               (In open court; jury not present)

4               THE COURT:    You may step down.

5               You may be seated.

6               Ms. Kramer, how much longer do you think?

7               MS. KRAMER:    We're coming to the end, your Honor.

8    Probably no longer than 30 more minutes.

9               THE COURT:    How many?

10              MS. KRAMER:    Thirty at the outside.

11              THE COURT:    All right.   Anything anybody needs to

12   address?

13              MR. WEDDLE:    Can I just very briefly say one thing,

14   your Honor.    It may not come up again, but I think if there

15   were more references to things like Lehman, Enron, sort of

16   scandals of the past injected into the trial, I think there

17   shouldn't be.

18              I think it's prejudicial and should be excluded.           It

19   may not come up again.      There was one mention of Lehman.          I

20   thought we shouldn't be saddling this trial with

21   responsibilities for a bunch of events that happened in the

22   past.

23              MR. BOXER:    I have a brief matter, your Honor.

24   Mr. Wada's counsel will take the next witness.          So we agreed,

25   with the Court's permission, that they sit where I'm sitting so


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 169 of 176   184
     J2CYMID6                    Bricker - Direct

1    they have a clear view of the witness.        I think we'll just sit

2    in the two chairs behind.       Just before doing that, I wanted to

3    let the Court know.

4              THE COURT:    Sure.

5              Who is the next witness?       Are you talking about the

6    next witness?

7              MR. BOXER:    Yes.

8              MR. WEDDLE:    Mr. Ren.

9              THE COURT:    Got it.

10             MS. KRAMER:    Very briefly, your Honor, I think the

11   history of Sarbanes-Oxley, which includes the scandals that

12   preceded it, is likely to come up again in testimony where

13   witnesses are talking about the background and the formation

14   and the purpose of the PCAOB.

15             I don't think that the mention of historical facts

16   certainly where those scandals are not similar in kind to the

17   conduct that is at issue in the case is unduly prejudicial.

18             It's fairly difficult to elicit testimony from lay

19   witnesses about sort of fact and background while trying to

20   carve out some of just what is history.         So I do anticipate

21   that that will come up again.

22             I don't think we will be doing a deep dive into what

23   happened in Enron, but I do think there will be mention of it.

24             THE COURT:    You think there will be mention of Enron?

25             MS. KRAMER:    Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 170 of 176    185
     J2CYMID6                    Bricker - Direct

1              MR. BOXER:    I think the issue, the way see it,

2    your Honor, is are they going to sum up and say, this is

3    important to prevent another Enron or another Lehman.           If

4    they're just one-offs, I appreciate that it may not resonate

5    with the jury.    If it's going to be part of the summation, I

6    agree with counsel's observation.

7              THE COURT:    I assume it's not going to be a major part

8    of summation or argument.

9              MS. KRAMER:    No, your Honor.     We can talk to defense

10   counsel about this.     It's not clear to what extent the defense

11   is going to be suggesting throughout the trial, on

12   cross-examination or otherwise, that this was no big deal.            So

13   that may be something that we need to respond to.

14             THE COURT:    Okay.

15             MS. KRAMER:    I think we can address it as the trial

16   progresses.

17             THE COURT:    I'll think about it as well and be aware

18   of it.   I do think gratuitous references to Lehman and Enron

19   and things like that, there could be a point where it's

20   prejudicial.    So I think I'll be watching out for that.

21             MR. WEDDLE:    Can I just add one thing to this,

22   your Honor.    Enron and Lehman happened a long time before any

23   of the events at issue in this trial.        I think another reason

24   why it's prejudicial is we could talk about -- we could talk

25   about all kinds of scandals.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 171 of 176    186
     J2CYMID6                    Bricker - Direct

1               We could talk about he said that they needed more

2    uniform procedures because of Lehman.        I think that that casts

3    some blame on the SEC for not doing a better job in protecting

4    investors which he's wrapped himself in that mantel all day

5    today.

6               We could talk about Madoff, and we could talk about

7    the SEC's flagging of the Ponzi scheme taking place at Madoff

8    and doing nothing about it and causing the loss of billions of

9    dollars.

10              So I don't think we should go there.        I don't think

11   they should go there.      It's way afield of anything in this

12   case, and I think any further discussion of it is cumulative,

13   given the extensive testimony that's already been elicited from

14   Mr. Bricker.

15              MS. KRAMER:   Your Honor, we could certainly talk about

16   arguments in closing.      I think that is a separate issue from

17   whether someone is going to be able to, in talking about how or

18   why the PCAOB was created, will give a brief or not history of

19   it.

20              I would note that Mr. Middendorf's counsel opened

21   today, in part, on the fact that the jury will hear from a

22   witness that the PCAOB is just sort of out to get the firms and

23   find things that are wrong.

24              There was some mention of kind of the -- whether their

25   criticism was legitimate and a suggestion that what they're


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 172 of 176   187
     J2CYMID6                    Bricker - Direct

1    doing is not based in good purpose.        And so I think that we can

2    certainly discuss it, but where the issue is raised in some

3    form by defense counsel, we are entitled to respond to that.

4    So I think that's something to just consider as we're going

5    forward.

6               (Continued on next page)

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 173 of 176   188
     J2C5mid7

1              THE COURT:    Fair enough, but I do think and Ms. Lester

2    I will give you a chance to respond too, but I do think the

3    deep background about why the PCAOB was created is a little bit

4    tangential.    It is what it is.     We have the regulatory

5    environment.    I obviously gave you a lot of leeway in bringing

6    out the role of the SEC because I think this witness can

7    testify about the perspective of the SEC here which is part of

8    the government's case, but a lot of stuff on why the PCAOB was

9    created as to what they do now I think could be problematic at

10   some point.    That's my initial view.

11             Did you want to admission?

12             MS. LESTER:    I was going to point out that Ms. Kramer

13   herself said that, factually, the scandals that gave rise to

14   the creation of the PCAOB are entirely different from what is

15   present in this trial so I think that points out the prejudice

16   inherent in the discussion of the creation of the PCAOB and

17   that our attack in opening was directed more to the inspections

18   process, as your Honor just pointed out.         It is sort of very

19   different in nature than the general discussion of why the

20   PCAOB was created.

21             So, I think at the very least, if the evidence is not

22   precluded entirely, there should be some sort of limiting

23   instruction about it.

24             THE COURT:    Okay.   Well, you can let that percolate.

25             MS. KRAMER:    We hear you, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 174 of 176   189
     J2C5mid7

1              THE COURT:    And if there are issues we need to

2    anticipate, we can try to do it before a witness who might

3    implicate them.     All right?

4              (Pause)

5              THE COURT:    There is one other issue that we just

6    learned about.

7              Apparently Juror 11, Ms. Dwumah, has an issue with

8    Thursday.   She says she is a teacher who has parent teacher

9    conferences on Thursday and says she cannot reschedule.

10             Why this just came up -- she just I guess mentioned it

11   to Mr. Hampton as she was leaving.        So, I'm not sure why this

12   didn't come up before.      I guess we will inquire, we will try to

13   find out more about it tomorrow and see whether that's an

14   issue.

15             The other thing is if the government could give me,

16   give us a thumb drive with the exhibits?         I believe we got a

17   thumb drive of the exhibits from defense counsel.          We got paper

18   copies of everything, which I appreciate, but if we can also

19   get a thumb drive?

20             MS. MERMELSTEIN:     Your Honor, I believe we dropped off

21   a CD but if has gotten lost in the shuffle, we will provide

22   another one tonight.

23             THE COURT:    When did you drop it off?

24             MS. MERMELSTEIN:     It is in the binders, it is in a

25   sleeve.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 175 of 176   190
     J2C5mid7

1              THE COURT:    Oh.   You made it obvious.      Okay.   We were

2    looking in all the hard places.

3              MS. MERMELSTEIN:     But we are obviously happy to get

4    you another one if it is not there.

5              THE COURT:    That's fine.     I will confirm that it is

6    there.   Thank you.

7              Have a good night, everybody.

8              (Adjourned to February 13, 2019 at 9:30 a.m.)

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cr-00036-JPO Document 281 Filed 03/13/19 Page 176 of 176   191



1                            INDEX OF EXAMINATION

2    Examination of:                                      Page

3    WESLEY RAY BRICKER

4    Direct By Ms. Kramer . . . . . . . . . . . . . .65

5                            GOVERNMENT EXHIBITS

6    Exhibit No.                                           Received

7     355     . . . . . . . . . . . . . . . . . . . . 100

8     356     . . . . . . . . . . . . . . . . . . . . 111

9     1     . . . . . . . . . . . . . . . . . . . . . 130

10    3     . . . . . . . . . . . . . . . . . . . . . 141

11    5     . . . . . . . . . . . . . . . . . . . . . 148

12    353     . . . . . . . . . . . . . . . . . . . . 161

13    354     . . . . . . . . . . . . . . . . . . . . 167

14    1502      . . . . . . . . . . . . . . . . . . . 170

15    300     . . . . . . . . . . . . . . . . . . . . 171

16    301     . . . . . . . . . . . . . . . . . . . . 174

17    306     . . . . . . . . . . . . . . . . . . . . 177

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
